


110 HR 750 IH: Save America Comprehensive

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 750
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Homeland Security and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to
		  comprehensively reform immigration law, and for other
		  purposes.
	
	
		1.Short title; references to
			 Act
			(a)Short
			 titleThis Act may be cited
			 as the Save America Comprehensive
			 Immigration Act of 2007.
			(b)References to
			 the Immigration and Nationality ActExcept as otherwise expressly
			 provided, whenever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of the
			 Immigration and Nationality Act.
			IFacilitating
			 Family-Based Immigration
			101.Increasing the
			 allocation of family-based immigrant visasSection 201(c)(8 U.S.C. 115(c)) is amended
			 to read as follows:
				
					(c)Worldwide level
				of family-sponsored immigrantsThe worldwide level of family-sponsored
				immigrants under this subsection for a fiscal year shall be no more than
				960,000.
					.
			102.Protection
			 against processing delays
				(a)Age-out
			 protection for children
					(1)In
			 generalChapter 1 of title IV (8 U.S.C. 1101 note) is amended by
			 adding at the end the following:
						
							408.Age-out protection for children(a)In
				GeneralIn the case of an application initially to grant a
				benefit under this Act (other than an application for naturalization) that
				otherwise would be granted only after a determination that the beneficiary of
				the application is a child (such as classification as an immediate relative
				under section 201(b)(2)(A)(i)), if the application is neither approved nor
				denied (on procedural or substantive grounds) during the 90-day period
				beginning on the date of the filing of the application, the beneficiary shall
				be considered to be a child for all purposes related to the receipt of the
				benefit if the beneficiary was a child on the last day of such 90-day period,
				and the beneficiary shall not otherwise be prejudiced with respect to such
				determination by such delay, and shall be considered to be a child under this
				Act for all purposes related to such application.
								(b)Termination of
				benefitSubsection (a) shall remain in effect until the
				termination of the 1-year period beginning on the date on which the application
				described in such paragraph is
				approved.
								.
					(2)Clerical
			 amendmentThe table of contents is amended by inserting after the
			 item relating to section 407 the following:
						
							
								Sec. 408. Age-out protection for
				children.
							
							.
					(b)Timeliness of
			 adoption for immigration purposes
					(1)In
			 generalSection 101(b)(1)(E)(i) (8 U.S.C. 1101(b)(1)(E)(i)) is
			 amended by striking a child adopted while under the age of sixteen
			 years and inserting a child, under the age of 16 when adoption
			 proceedings were initiated,.
					(2)Special rule for
			 siblingsSection 101(b)(1)(E)(ii)(III) (8 U.S.C.
			 1101(b)(1)(E)(ii)(III)) is amended by striking adopted while under the
			 age of 18 years and inserting under the age of 18 when adoption
			 proceedings were initiated.
					103.Temporary status
			 pending receipt of permanent resident status
				(a)Classes of
			 nonimmigrant aliensSection 101(a)(15)(K) (8 U.S.C.
			 1101(a)(15)(K)) is amended—
					(1)by
			 striking or at the end of clause (ii);
					(2)by adding
			 or at the end of clause (iii); and
					(3)by adding at the
			 end the following:
						
							(iv)(I)has concluded a valid
				marriage with an alien lawfully admitted for permanent residence, is the parent
				of a citizen of the United States, or is the child, son, or daughter of an
				alien lawfully admitted for permanent residence or a citizen of the United
				States; (II) is the beneficiary of an approved petition to accord immigrant
				status on the basis of such family relationship that was filed under section
				204 by such family member; (III) has available to the alien an immigrant visa
				number; (IV) has waited more than 6 months for the issuance of an immigrant
				visa based upon an application made by the alien; and (V) seeks to enter the
				United States to await such
				issuance;
								.
					(b)Admission of
			 nonimmigrantsSection 214(d) (8 U.S.C. 1184(d)) is
			 amended—
					(1)by striking
			 (d) and inserting (d)(1); and
					(2)by adding at the
			 end the following:
					104.Elimination of
			 affidavit of support requirement
				(a)Grounds for
			 ineligibility for admissionSection 212(a)(4) (8 U.S.C.
			 1182(a)(4)) is amended—
					(1)by amending
			 subparagraph (B)(ii) to read as follows:
						
							(ii)If an alien submits an affidavit
				of support described in section 213A, in addition to the factors under clause
				(i), the consular officer or the Attorney General shall also consider such
				affidavit in determining whether the alien is inadmissible under this
				paragraph.
							;
				and
					(2)by striking
			 subparagraphs (C) and (D).
					(b)Requirements for
			 sponsor’s affidavit of supportSubsections (a)(1)(A), (f)(1)(E),
			 and (f)(4)(B)(i) of section 213A (8 U.S.C. 1183a(a)(1)(A), (f)(1)(E), and
			 (f)(4)(B)(i)) are amended by striking 125 and inserting
			 100.
					
						(2)A visa shall not be issued under the
				provisions of section 101(a)(15)(K)(iv) until the consular officer has received
				a petition filed in the United States by the lawful permanent resident or
				citizen relative of the applying alien and approved by the Secretary of
				Homeland Security. The petition shall be in such form and contain such
				information as the Secretary shall, by regulation,
				prescribe.
						.
				IIEstablishment of
			 a Board of Visa Appeals for Family-Based Visas
			201.Establishment of a
			 Board of Visa Appeals
				(a)In
			 GeneralThe Immigration and
			 Nationality Act is amended by inserting after section 224 the
			 following new section:
					
						225.Board of Visa Appeals(a)EstablishmentThe Secretary of State shall establish
				within the Department of State a Board of Family-based Visa Appeals. The Board
				shall be composed of 5 members who shall be appointed by the Secretary. Not
				more than 2 members of the Board may be consular officers. The Secretary shall
				designate a member who shall be chairperson of the Board.
							(b)Authority and
				FunctionsThe Board shall
				have authority to review any discretionary decision of a consular officer with
				respect to an alien concerning the denial, revocation, or cancellation of an
				immigrant visa of someone who has the immediate relative status described in
				section 201(2)(A)(i) and (ii); or a preference classification described in
				section 203(a). The review of the Board shall be made upon the record for
				decision of the consular officer, including all documents, notes, and memoranda
				filed with the consular officer, supplemented by affidavits and other writings
				if offered by the consular officer or alien. Upon a showing that the decision
				of the consular official is contrary to the preponderance of the evidence, the
				Board shall have authority to overrule, or remand for further consideration,
				the decision of such consular officer.
							(c)ProcedureProceedings before the Board shall be in
				accordance with such regulations, not inconsistent with this Act and sections
				556 and 557 of title 5, United States Code, as the Secretary of State shall
				prescribe. Such regulations shall include requirements that provide
				that—
								(1)at the time of any decision of a consular
				officer under subsection (b), the interested party defined in subsection (d)
				shall be given notice of the availability of the review process and the
				necessary steps to request such review;
								(2)a written record of the proceedings and
				decision of the consular officer (in accordance with sections 556 and 557 of
				title 5, United States Code) shall be available to the Board, and on payment of
				lawfully prescribed costs, shall be made available to the alien;
								(3)upon receipt of request for review under
				this section, the Board shall, within 30 days, notify the consular officer with
				respect to whose decision review is sought, and, upon receipt of such notice,
				such officer shall promptly (but in no event more than 30 days after such
				receipt) forward to the Board the record of proceeding as described in
				subsection (b);
								(4)the appellant shall be given notice,
				reasonable under all the circumstances of the time and place at which the Board
				proceedings will be held;
								(5)the appellant may be represented (at no
				expense to the Government) by such counsel, authorized to practice in such
				proceedings, as the appellant shall choose; and
								(6)a request for review under this section
				must be made in writing to the Board within 60 days after receipt of notice of
				the denial, revocation, or cancellation.
								(d)Interested
				PartiesThe Board shall
				review each decision described in subsection (b) upon request by the petitioner
				of an immigrant visa petition approved under section 201(2)(A)(i) and (ii) or
				203(a).
							(e)ConstructionThis
				section may not be construed to restrict any right to further administrative or
				judicial review established under any other provision of law.
							(f)FeesThe
				Secretary of State shall charge, and collect, an appropriate fee associated
				with a request to the Board for a review. Such fee shall be sufficient to cover
				the cost of the administration of this
				section.
							.
				(b)Technical
			 Amendments
					(1)Section 222(f) (8 U.S.C. 1202(f)) is
			 amended by adding at the end: An interested party under section 225(d)
			 or court shall be permitted to inspect the record of proceeding as described in
			 subsections (c)(2) and (c)(3) of section 225..
					(2)Section 104(a)(1)
			 (8 U.S.C. 1104(a)(1)) is amended by striking the except and
			 inserting including.
					(3)The table of
			 contents is amended by inserting after the item relating to section 224 the
			 following new item:
						
							
								Sec. 225. Board of Visa
				Appeals.
							
							.
					IIIElimination of
			 Unfair Restrictions
			301.Acquisition of
			 citizenship for children born abroad and out of wedlock to a United States
			 citizen father
				(a)Requirements for
			 citizenship eligibilitySection 309(a) (8 U.S.C. 1409(a)) is
			 amended—
					(1)in paragraph (2),
			 by adding and at the end;
					(2)by
			 striking paragraph (3);
					(3)in paragraph (4),
			 by striking while the person is under the age of 18 years— and
			 inserting at any time—; and
					(4)by redesignating
			 paragraph (4) as paragraph (3).
					(b)Clarification
			 regarding deceased parents of children born abroad and out of
			 wedlockSection 309 (8 U.S.C. 1409) is amended by adding at the
			 end the following:
					
						(d)Nothing in this
				section shall be construed to preclude a person who is a citizen or national of
				the United States by virtue of a provision of this section from establishing
				such status under this title after the death of the person’s father, mother, or
				parents.
						.
				(c)Application of
			 citizenship provisionsThe amendments made by this Act shall
			 apply to persons born out of wedlock who are alive on or after the date of the
			 enactment of this Act.
				302.Allow aunts and
			 uncles or grandparents to adopt orphaned or abandoned children of the deceased
			 relativeSection 101(b) is
			 amended by—
				(1)striking
			 or at the end of subparagraph (E) and inserting a
			 semicolon;
				(2)striking the period
			 at the end of subparagraph (F) and inserting ; or; and
				(3)by inserting the
			 following subparagraph:
					
						(G)a child adopted in
				the United States or abroad or who is coming to the United States for adoption
				by a grandparent, aunt or uncle while under the age of eighteen years, who has
				suffered the death or disappearance of, abandonment or desertion by, or
				separation or loss from, both parents, or for whom the sole or surviving parent
				is incapable of providing proper care and has consented in writing to the
				adoption, if the Secretary of Homeland Security is satisfied that proper care
				will be furnished the child if admitted to the United States. No natural parent
				or prior adoptive parent of any such child shall thereafter, by virtue of such
				parentage, be accorded any right, privilege, or status under this Act. Nothing
				in this subsection shall be construed to require the child to be released to an
				orphanage as a prerequisite for
				eligibility.
						.
				303.Relief for
			 surviving spouses, children and parents
				(a)In
			 generalThe second sentence of section 201(b)(2)(A)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1151 (b)(2)(A)(i)) is amended by
			 striking for at least 2 years and inserting , and if
			 married for less than two years at the time of the citizen’s death proves by a
			 preponderance of the evidence that the marriage was entered into in good faith
			 and not solely for the purpose of obtaining an immigration benefit,
			 after within 2 years after such date; and by inserting the
			 following sentence after the sentence ending with remarries:
			 In the case of an alien who was the child or parent of a citizen of the
			 United States at the time of the citizen’s death, the alien shall be
			 considered, for purposes of this subsection, to remain an immediate relative
			 after the date of the citizen’s death but only if the alien files a petition
			 under section 204(a)(1)(A)(ii), as amended, within two years after such date in
			 the case of a parent, or prior to reaching the age of 21 in the case of a
			 child..
				(b)PetitionSection
			 204(a)(1)(A)(ii) of the Immigration and Nationality Act (8 U.S.C. 1154
			 (a)(1)(A)(ii) is amended by inserting or an alien child or alien parent
			 described in the third sentence of section 201(b)(2)(A)(i) after
			 section 201(b)(2)(A)(i).
				(c)Transition
			 periodIn applying section 201(b)(2)(A)(i) of the Immigration and
			 Nationality Act, as amended, in the case of an alien whose citizen relative
			 died before the date of the enactment of this Act, the alien relative may
			 (notwithstanding the deadlines specified in such subsection) file the
			 classification petition referred to in such subsection within 2 years after the
			 date of the enactment of this Act. In the case of an alien who was excluded,
			 deported, removed or departed voluntarily before the date of the enactment of
			 this Act, such alien shall be eligible for parole into the United States
			 pursuant to the Attorney General’s authority under section 212(d)(5), and such
			 alien’s application for adjustment of status shall be considered
			 notwithstanding section 212(a)(9).
				(d)Adjustment of
			 statusSection 245 (8 U.S.C. 1255) of the Immigration and
			 Nationality Act is amended by adding at the end the following:
					
						(n)Applications for
				adjustment of status by surviving spouses, children and parents
							(1)In
				generalAny alien described in paragraph (2) who applied for
				adjustment of status prior to the death of the qualifying relative, may have
				such application adjudicated as if such death had not occurred.
							(2)Alien
				describedAn alien described in this paragraph is an alien
				who—
								(A)is an immediate
				relative as described in section 201(b)(2)(A)(i);
								(B)is a
				family-sponsored immigrant as described in section 203(a) or (d);
								(C)is a derivative
				beneficiary of an employment-based immigrant under section 203(b), as described
				in section 203(d); or
								(D)is a derivative
				beneficiary of a diversity immigrant as described in section
				203(c).
								.
				(e)Transition
			 PeriodNotwithstanding a denial of an application for adjustment
			 of status, in the case of an alien whose qualifying relative died before the
			 date of the enactment of this Act, such application may be renewed by the alien
			 through a motion to reopen, without fee, filed within two years after the date
			 of the enactment of this Act. In the case of an alien who was excluded,
			 deported, removed or departed voluntarily before the date of the enactment of
			 this Act, such alien shall be eligible for parole into the United States
			 pursuant to the Attorney General’s authority under section 212(d)(5), and such
			 alien’s application for adjustment of status shall be considered
			 notwithstanding section 212(a)(9).
				(f)State department
			 processing of immigrant visasSection 204(b) of the Immigration
			 and Nationality Act (8 U.S.C. 1154) is amended by adding at the end the
			 following:
					
						(7)Effect of
				death
							(A)In
				generalAny alien described in subparagraph (B) whose qualifying
				relative died prior to completion of immigrant visa processing may have an
				immigrant visa application adjudicated as if such death had not occurred, and
				any immigrant visa issued prior to the death of the qualifying relative shall
				remain valid.
							(B)Alien
				describedAn alien described in this subparagraph is an alien
				who—
								(i)is
				an immediate relative as described in section 201(b)(2)(A)(i);
								(ii)is a
				family-sponsored immigrant as described in section 203(a) or (d);
								(iii)is a derivative
				beneficiary of an employment-based immigrant under section 203(b), as described
				in section 203(d); or
								(iv)is a derivative
				beneficiary of a diversity immigrant as described in section
				203(c).
								.
				(g)Transition
			 PeriodNotwithstanding a denial or revocation of an application
			 for an immigrant visa, in the case of an alien whose qualifying relative died
			 before the date of the enactment of this Act, such application may be renewed
			 by the alien through a motion to reopen, without fee, filed within two years
			 after the date of the enactment of this Act. In the case of an alien who was
			 excluded, deported, removed or departed voluntarily before the date of the
			 enactment of this Act, such alien’s application for an immigrant visa shall be
			 considered notwithstanding section 212(a)(9).
				(h)NaturalizationSection
			 319(a) of the Immigration and Nationality Act (8 U.S.C. 1429(a)) is amended by
			 inserting or, if the spouse is deceased, the spouse was a citizen of the
			 United States, after (a) Any person whose spouse is a citizen of
			 the United States,.
				304.Eliminating the
			 widowed permanent resident’s naturalization penaltySection 319(a) (8 U.S.C. 1429(a)) is amended
			 by inserting or, if the spouse is deceased, the spouse was a citizen of
			 the United States, after (a) Any person whose spouse is a
			 citizen of the United States,.
			IVPreventing sex
			 offenders from using our immigration laws to bring innocent, unsuspecting
			 victims into the United States
			401.FindingsThe Congress finds the following:
				(1)Immigration law
			 allows citizens and aliens lawfully admitted for permanent residence to bring
			 foreign family members to the United States on the basis of immediate relative
			 status or a preference classification.
				(2)Immediate relative
			 status and preference classifications are obtained by filing petitions with the
			 Secretary of Homeland Security.
				(3)For national
			 security purposes, the Secretary of Homeland Security conducts background
			 checks on the beneficiaries of such petitions and, since September 11, 2001, on
			 the petitioners as well.
				(4)The Government
			 Accountability Office (GAO) has determined that, in fiscal year 2005, at least
			 398 of the petitioners who filed family-based visa petitions were on the
			 National Sex Offender Registry maintained by the Federal Bureau of
			 Investigations.
				(5)GAO was only able
			 to ascertain the nature of the sex offense for 194 of the 398
			 petitioners.
				(6)GAO was able to
			 ascertain, however, that 119 of the convictions were for sex assault, 35 for
			 child fondling, 9 for strong arm rape, 9 for carnal abuse combined with a
			 sexual assault, 7 were for statutory rape, 4 for crimes against persons, 3 for
			 indecent exposure, 2 for kidnapping, 2 for obscene material possession, 1 for
			 exploitation of a minor with photographs, 1 for incest with a minor, 1 for
			 sodomizing a boy, and 1 for restricting movement.
				(7)At least 14 of the
			 398 petitioners were classified as sexual predators, which means
			 a determination had been made that they are likely to commit additional sex
			 offenses.
				(8)At least 45 of the
			 petitioners were convicted of sex offenses against children.
				(9)The
			 Immigration and Nationality Act does not provide the Secretary of Homeland
			 Security with authorization to deny family-based petitions on the basis of a
			 petitioner’s conviction for a sex offense, even when the conviction record
			 indicates that a spouse or a child beneficiary may be in grave danger.
				402.Discretionary
			 authority to deny family-sponsored classification petition by petitioner listed
			 on national sex offender registrySection 204 of the Immigration and
			 Nationality Act (8 U.S.C. 1154) is amended by adding at the end the
			 following:
				
					(l)Authority To
				deny family-based petition by petitioner listed on national sex offender
				registry
						(1)In
				generalThe Secretary Homeland Security may, in the discretion of
				the Secretary, deny a petition under subsection (a) for classification of a
				spouse or child if—
							(A)the Secretary has
				confirmed that the petitioner is on the national sex offender registry
				maintained by the Federal Bureau of Investigation for a conviction that
				individually (disregarding any aggregation due to any other conviction)
				resulted in incarceration for more than 1 year;
							(B)the petitioner has
				been given at least 90 days to establish that the petitioner is not the person
				named on the registry or that the conviction did not result in incarceration
				for more than 1 year and has failed to establish such fact; and
							(C)the Secretary
				finds that granting the petition would put a primary or derivative spouse or
				child beneficiary in grave danger of being sexually abused.
							(2)Determining
				dangerIn making the determination under paragraph (1)(C), the
				Secretary shall use the following principles:
							(A)Nature of the
				relationshipIn evaluating a petitioner who has filed a petition
				for a spouse, consideration should be given to indications of how well the
				petitioner and the spouse know each other. Petitions filed on the basis of
				marriages between men and women who have had little direct, personal contact
				with each other should be viewed with suspicion. In cases where the petitioner
				and the spouse have had little direct, personal contact with each other,
				evidence should be submitted to establish that they have gotten to know each
				other in some other way.
							(B)Nature of the
				sex offenseConsideration should be given to when each offense
				occurred for which the petitioner was incarcerated for more than a year, how
				serious it was, the sentence that was imposed, how long the petitioner was
				incarcerated, the age of the petitioner when it was committed, and the
				characteristics of the victim.
							(C)RehabilitationEvidence
				of rehabilitation should be evaluated with respect to whether it diminishes the
				risk of sexual abuse to the primary or derivative spouse or child
				beneficiaries.
							(D)Previous visa
				petitionsThe records for any previous petitions shall be
				examined to determine whether they provide or might lead to evidence that is
				pertinent to determining whether granting the petition would put a primary or
				derivative spouse or child beneficiary in grave danger of being sexually
				abused.
							(3)RebuttalIf
				the Secretary intends to deny a petition under paragraph (1), the Secretary
				shall provide the petitioner with a notice that states the reasons for the
				intended denial and provides the petitioner with at least 90 days to submit
				rebuttal evidence. Rebuttal should focus primarily on the factors that led the
				Secretary to believe that granting the petition would put a primary or
				derivative spouse or child beneficiary in grave danger of being sexually
				abused.
						(4)Post-denial
				remedies
							(A)AppealAll
				final denials under paragraph (1) may be appealed to the Board of Immigration
				Appeals.
							(B)New
				petitionThe petitioner may file a new petition whenever the
				petitioner has additional evidence that the petitioner believes might be
				sufficient to warrant granting the new petition.
							(5)Disclosure by
				the Secretary of Homeland Security to beneficiariesIn all cases in which it has been confirmed
				that the name of a petitioner under subsection (a) is listed on the national
				sex offender registry maintained by the Federal Bureau of Investigation, and
				regardless of whether the Secretary may exercise discretion under paragraph
				(1), the Secretary shall give the petitioner at least 90 days to establish that
				the petitioner is not the person named on the registry. If the petitioner fails
				to establish that the petitioner is not the person named on the registry within
				the time allotted, the Secretary shall provide the beneficiaries with a written
				copy of the information on the registry that is available to the public before
				making a decision on the petition. The beneficiary shall be informed that the
				registry information is based on available records and may not be
				complete.
						(6)Disclosure to
				Department of StateIn all
				cases in which it has been confirmed that the name of a petitioner under
				subsection (a) is listed on the national sex offender registry maintained by
				the Federal Bureau of Investigation, and regardless of whether the Secretary
				may exercise discretion under paragraph (1), the Secretary shall provide the
				Secretary of State with—
							(A)a separate document with information about
				the record on the national sex offender registry that is available to the
				public;
							(B)any additional
				information it has that raises concern that a primary or derivative spouse or
				child beneficiary may be subject to sexual abuse, including information from
				the registry that is not available to the public; and
							(C)information about
				any previous petitions under subsection (a) filed by the petitioner.
							(7)Disclosure by
				consular officer to beneficiariesWhen a petition under subsection (a) is
				granted, if the petition is filed by a petitioner who has failed to make the
				demonstration of mis-identification described in paragraph (5), the consular
				officer shall conduct an interview with the primary or derivative spouse or
				child beneficiary of the petition before issuing a visa to the beneficiary. At
				least part of the interview must be held without the presence of the
				petitioner. During the private part of the interview, the beneficiary will be
				given a written copy of the information about the petitioner from the registry
				that is available to the public. This document must be written in the
				beneficiary’s primary language. The consular officer is required to advise the
				beneficiary that approval of the visa petition does not mean that there are no
				reasons to be concerned about his or her safety.
						(8)Additional
				responsibilities of consular officerThe consular officer may
				return files to the Secretary of Homeland Security for further consideration in
				cases where the consular officer is concerned that granting the visa might put
				a primary or derivative spouse or child beneficiary in grave danger of being
				sexually abused. When returning a file under the previous sentence, the
				consular officer may add any additional information or observations the officer
				has that might have a bearing on whether the visa should be granted, including
				the results of any field examination that has been
				conducted.
						.
			403.Removal of
			 conditional permanent resident status
				(a)Identify and
			 provide assistance for spouses and children who are subject to sexual abuse or
			 related types of harmSection 216(d)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1186a(d)(3)) is amended—
					(1)by inserting
			 before The interview the following:
						
							(A)In
				generalSubject to subparagraph (B), the
				interview
							;
				and
					(2)by adding at the
			 end the following:
						
							(B)Petitioner listed
				on national sex offender registryIn all cases where the Secretary of
				Homeland Security has confirmed that a petitioning spouse is listed on the
				national sex offender registry maintained by the Federal Bureau of
				Investigation, an interview with the alien spouse, and any alien sons or
				daughters, shall be required prior to removal of the conditional status, and at
				least part of the interview shall be held without the presence of the
				petitioning spouse. During the private portion of the interview, questions will
				be asked to determine whether an investigation should be conducted regarding
				the welfare of the alien spouse, or any alien son or daughter. If it is
				determined that any alien spouse, son, or daughter is being abused or harmed by
				the petitioning spouse, the victim shall be offered whatever assistance is
				appropriate, including information on ways to remain in the United State that
				do not depend on continuing the qualifying
				marriage.
							.
					(b)Hardship waiver
			 in cases where the alien spouse or child is subject to sexual
			 abuseSection 216(c)(4) of the Immigration and Nationality Act (8
			 U.S.C. 1186a(c)(4)) is amended—
					(1)in subparagraph
			 (B), by striking or at the end
					(2)in subparagraph
			 (C), by striking the period at the end and inserting , or;
			 and
					(3)by inserting after
			 subparagraph (C) the following:
						
							(D)the qualifying marriage was entered into in
				good faith by the alien spouse and during the marriage the alien spouse, or a
				son or daughter of the spouse, was sexually abused and the alien was not at
				fault in failing to meet the requirements of paragraph
				(1).
							.
					404.Special task
			 force to identify people named on the national sex offender registry who have
			 filed family-based classification petitions
				(a)In
			 generalThe Secretary of
			 Homeland Security shall establish a task force, to be known as the Task
			 Force to Rescue Immigrant Victims of American Sex Offenders. The task
			 force shall consist of officials from Federal, State, and local law enforcement
			 agencies with experience in domestic violence, sex crimes, immigration law,
			 trafficking in humans, organized crime, or any other area of experience which
			 may be useful in completing the duties described in subsection (b).
				(b)DutiesThe
			 duties of the task force shall be the following:
					(1)Working back in
			 time from the date of the establishment of the task force, identifying
			 individuals on the Federal Bureau of Investigation’s sex offender registry who
			 have filed family-based petitions under section 204(a) of the Immigration and
			 Nationality Act. When a confirmed match has been made with the sex offender
			 registry, the task force should ascertain whether the petitioner filed previous
			 petitions.
					(2)Maintaining the
			 information about the petitioners in a comprehensive database.
					(3)Prioritizing the
			 information according to the likelihood that primary or derivative spouse or
			 child beneficiaries are in danger of sexual abuse.
					(4)Developing a
			 system for investigating the cases in which beneficiaries may be at risk and
			 providing them with information on how to seek assistance if they are
			 abused.
					(5)Except for
			 information on the registry that is available to the public, protecting the
			 information produced by its investigations in accordance with the privacy
			 rights of everyone involved in the investigation.
					(6)Taking whatever
			 other actions as are reasonable and appropriate when investigations lead to
			 information about sexual abuse or other criminal activities, including
			 notifying State and local police departments, government offices, public
			 organizations that provide assistance to victims of sexual abuse, and religious
			 organizations.
					(c)Report to
			 CongressNot later than 270
			 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Congress a report on the findings and recommendations of the task force.
			 The report shall include the following:
					(1)An analysis of the information obtained in
			 searching visa petition and national sex offender registry records.
					(2)The results of any
			 investigations conducted by the task force.
					(3)Recommendations on
			 administrative and legislative actions that would assist in identifying and
			 protecting immigrant victims of sexual abuse or related harm.
					405.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act. Amounts appropriated under this section shall remain
			 available until expended.
			406.RegulationsRegulations implementing this Act shall be
			 promulgated in final form not later than 180 days after the date of the
			 enactment of this Act.
			VLegalization for
			 long-term residents
			501.Earned access
			 to legalization
				(a)In
			 generalChapter 5 of title II (8 U.S.C. 1255 et seq.) is amended
			 by inserting after section 245A the following:
					
						245B.Adjustment of status on the basis of earned access to
		  legalization(a)In
				GeneralThe Secretary of
				Homeland Security may adjust the status of an alien to that of an alien
				lawfully admitted for permanent residence if the alien—
								(1)was physically
				present in the United States for a continuous period of not less than 5 years
				immediately preceding the date on which this provision was enacted and has
				maintained continuous physical presence since then;
								(2)has at all times
				been a person of good moral character;
								(3)has never been
				convicted of a criminal offense in the United States;
								(4)in the case of an
				alien who is 18 years of age or older, but who is not over the age of 65, has
				successfully completed a course on reading, writing, and speaking words in
				ordinary usage in the English language, unless unable to do so on account of
				physical or developmental disability or mental impairment;
								(5)in the case of an
				alien 18 years of age or older, has accepted the values and cultural life of
				the United States; and
								(6)in the case of an
				alien 18 years of age or older, has performed at least 40 hours of community
				service.
								(b)Treatment of
				brief, casual, and innocent absencesAn alien shall not be
				considered to have failed to maintain a continuous presence in the United
				States for purposes of subsection (a)(1) by virtue of brief, casual, and
				innocent absences from the United States.
							(c)Admissible as
				immigrant
								(1)In
				generalThe alien shall establish that the alien is admissible to
				the United States as immigrant, except as otherwise provided in paragraph
				(2).
								(2)ExceptionsThe
				provisions of paragraphs (5), (6)(A), (6)(B), (6)(C), (6)(F), (6)(G), (7)(A),
				(9)(B), and (9)(C)(i)(I) of section 212(a) shall not apply in the determination
				of an alien’s admissibility under this section.
								(d)Security and law
				enforcement clearancesThe alien, if over 15 years of age, shall
				submit fingerprints in accordance with procedures established by the Secretary
				of Homeland Security. Such fingerprints shall be submitted to relevant Federal
				agencies to be checked against existing databases for information relating to
				criminal, national security, or other law enforcement actions that would render
				the alien ineligible for adjustment of status under this section. The Secretary
				of Homeland Security shall provide a process for challenging the accuracy of
				matches that result in a finding of ineligibility for adjustment of
				status.
							(e)Inapplicability
				of numerical limitationsWhen an alien is granted lawful
				permanent resident status under this subsection, the number of immigrant visas
				authorized to be issued under any provision of this Act shall not be reduced.
				The numerical limitations of sections 201 and 202 shall not apply to adjustment
				of status under this section.
							(f)Termination of
				proceedingsThe Secretary of Homeland Security may terminate
				removal proceedings without prejudice pending the outcome of an alien’s
				application for adjustment of status under this section on the basis of a prima
				facie showing of eligibility for relief under this
				section.
							.
				(b)Clerical
			 amendmentThe table of contents is amended by inserting after the
			 item relating to section 245A the following:
					
						
							Sec. 245B. Adjustment of status on the
				basis of earned access to
				legalization.
						
						.
				502.Legalization
			 provisions for children
				(a)In
			 generalChapter 5 of title II (8 U.S.C. 1255 et seq.), as amended
			 by section 201, is further amended by inserting after section 245B the
			 following:
					
						245C.Adjustment of status for certain
		  children(a)In
				GeneralThe Secretary of
				Homeland Security may adjust the status of an alien to that of an alien
				lawfully admitted for permanent residence if the alien is a child at the time
				of filing the application for such adjustment and establishes that the alien,
				at such time—
								(1)has been physically
				present and enrolled in school in the United States for a continuous period of
				not less than 5 years immediately preceding the date of such application, and
				during that period has been a person of good moral character;
								(2)has fully
				integrated into life in the United States;
								(3)has learned
				English or is satisfactorily pursuing a course of study to achieve an
				understanding of English;
								(4)is successfully
				pursuing an elementary school, middle school, high school, or college-level
				education; and
								(5)if older than 13
				years of age, has performed at least 60 hours of community service.
								(b)Treatment of
				brief, casual, and innocent absencesAn alien shall not be
				considered to have failed to maintain a continuous presence in the United
				States for purposes of subsection (a)(1) by virtue of brief, casual, and
				innocent absences from the United States.
							(c)Admissible as
				immigrant
								(1)In
				generalThe alien shall establish that the alien is admissible to
				the United States as an immigrant, except as otherwise provided in paragraph
				(2).
								(2)Applicability of
				certain provisions
									(A)Grounds of
				inadmissibility not appliedThe provisions of paragraphs (5),
				(6)(A), (6)(B), (6)(C), (6)(F), (6)(G), (7)(A), (9)(B), and (9)(C) of section
				212(a) shall not apply in the determination of an alien’s admissibility under
				this section.
									(B)Waiver of other
				grounds
										(i)In
				generalExcept as provided in clause (ii), the Secretary of
				Homeland Security may waive any other provision of section 212(a) in the case
				of an individual alien for humanitarian purposes, to assure family unity, or
				when it is otherwise in the public interest.
										(ii)Grounds that
				may not be waivedThe following provisions of section 212(a) may
				not be waived by the Secretary under clause (i):
											(I)Paragraphs (2)(A)
				and (2)(B) (relating to criminals).
											(II)Paragraph (2)(C)
				(relating to drug offenses), except for so much of such paragraph as relates to
				a single offense of simple possession of 30 grams or less of marijuana.
											(III)Paragraph (3)
				(relating to security and related grounds).
											(d)No numerical
				limitationsThe numerical limitations of sections 201 and 202
				shall not apply to adjustment of status under this section.
							(e)Confidentiality
				of informationExcept as provided in this section, neither the
				Secretary of Homeland Security, nor any other official or employee of the
				Department of Homeland Security, may—
								(1)use information
				furnished by applicant for an application filed under this section for any
				purpose other than to make a determination on the application;
								(2)make any
				publication whereby the information furnished by any particular applicant can
				be identified; or
								(3)permit anyone
				other than the sworn officers and employees of the Department, the applicant,
				or a representative of the applicant to examine individual applications.
								(f)Dissemination of
				informationThe Secretary of Homeland Security shall broadly
				disseminate information respecting the benefits which aliens may receive under
				this section and the requirements to obtain such
				benefits.
							.
				(b)Clerical
			 amendmentThe table of contents, as amended by section 201, is
			 amended further by inserting after the item relating to section 245B the
			 following:
				503.Updated registry
			 provision
				(a)In
			 generalSection 249 (8 U.S.C. 1259) is amended—
					(1)in the section
			 heading by striking 1972 and inserting 1986;
			 and
					(2)in paragraph (a),
			 by striking 1972 and inserting 1986.
					(b)Clerical
			 amendmentThe table of sections is amended in the item relating
			 to section 249 by striking 1972 and inserting
			 1986.
					
						
							Sec. 245C. Adjustment of status for
				certain
				children.
						
						.
				VIBorder Security
			 Provisions
			ARapid response
			 measures
				601.Emergency
			 deployment of United States Border Patrol agents
					(a)In
			 generalIf the Governor of a
			 State on an international border of the United States declares an international
			 border security emergency and requests additional United States Border Patrol
			 agents from the Secretary of Homeland Security, the Secretary is authorized,
			 subject to subsections (b) and (c), to provide the State with up to 1,000
			 additional United States Border Patrol agents for the purpose of patrolling and
			 defending the international border, in order to prevent individuals from
			 crossing the international border and entering the United States at any
			 location other than an authorized port of entry.
					(b)ConsultationThe Secretary of Homeland Security shall
			 consult with the President upon receipt of a request under subsection (a), and
			 shall grant it to the extent that providing the requested assistance will not
			 significantly impair the Department of Homeland Security’s ability to provide
			 border security for any other State.
					(c)Collective
			 bargainingEmergency deployments under this section shall be made
			 in conformance with all collective bargaining agreements and
			 obligations.
					602.Elimination of
			 fixed deployment of United States Border Patrol agentsThe Secretary of Homeland Security shall
			 ensure that no United States Border Patrol agent is precluded from performing
			 patrol duties and apprehending violators of law, except in unusual
			 circumstances where the temporary use of fixed deployment positions is
			 necessary.
				603.Helicopters and
			 power boats
					(a)In
			 generalThe Secretary of
			 Homeland Security shall increase by not less than 100 the number of United
			 States Border Patrol helicopters, and shall increase by not less than 250 the
			 number of United States Border Patrol power boats. The Secretary of Homeland
			 Security shall ensure that appropriate types of helicopters are procured for
			 the various missions being performed. The Secretary of Homeland Security also
			 shall ensure that the types of power boats that are procured are appropriate
			 for both the waterways in which they are used and the mission
			 requirements.
					(b)Use and
			 trainingThe Secretary of
			 Homeland Security shall establish an overall policy on how the helicopters and
			 power boats described in subsection (a) will be used and implement training
			 programs for the agents who use them, including safe operating procedures and
			 rescue operations.
					604.Control of
			 United States Border Patrol assetsThe United States Border Patrol shall have
			 complete and exclusive administrative and operational control over all the
			 assets utilized in carrying out its mission, including, aircraft, watercraft,
			 vehicles, detention space, transportation, and all of the personnel associated
			 with such assets.
				605.Motor
			 vehiclesThe Secretary of
			 Homeland Security shall establish a fleet of motor vehicles appropriate for use
			 by the United States Border Patrol that will permit a ratio of at least one
			 police-type vehicle per every 3 United States Border Patrol agents.
			 Additionally, the Secretary of Homeland Security shall ensure that there are
			 sufficient numbers and types of other motor vehicles to support the mission of
			 the United States Border Patrol. All vehicles will be chosen on the basis of
			 appropriateness for use by the United States Border Patrol, and each vehicle
			 shall have a “panic button” and a global positioning system device that is
			 activated solely in emergency situations for the purpose of tracking the
			 location of an agent in distress. The police-type vehicles shall be replaced at
			 least every 3 years.
				606.Portable
			 computersThe Secretary of
			 Homeland Security shall ensure that each police-type motor vehicle in the fleet
			 of the United States Border Patrol is equipped with a portable computer with
			 access to all necessary law enforcement databases and otherwise suited to the
			 unique operational requirements of the United States Border Patrol.
				607.Radio
			 communicationsThe Secretary
			 of Homeland Security shall augment the existing radio communications system so
			 all law enforcement personnel working in every area where United States Border
			 Patrol operations are conducted have clear and encrypted two-way radio
			 communication capabilities at all times. Each portable communications device
			 shall be equipped with a “panic button” and a global positioning system device
			 that is activated solely in emergency situations for the purpose of tracking
			 the location of the agent in distress.
				608.Hand-held
			 global positioning system devicesThe Secretary of Homeland Security shall
			 ensure that each United States Border Patrol agent is issued a state-of-the-art
			 hand-held global positioning system device for navigational purposes.
				609.Night vision
			 equipmentThe Secretary of
			 Homeland Security shall ensure that sufficient quantities of state-of-the-art
			 night vision equipment are procured and maintained to enable each United States
			 Border Patrol agent working during the hours of darkness to be equipped with a
			 portable night vision device.
				610.Border
			 armorThe Secretary of
			 Homeland Security shall ensure that every United States Border Patrol agent is
			 issued high-quality body armor that is appropriate for the climate and risks
			 faced by the individual officer. Each officer shall be allowed to select from
			 among a variety of approved brands and styles. Officers shall be strongly
			 encouraged, but not mandated, to wear such body armor whenever practicable. All
			 body armor shall be replaced at least every 5 years.
				611.WeaponsThe Secretary of Homeland Security shall
			 ensure that United States Border Patrol agents are equipped with weapons that
			 are reliable and effective to protect themselves, their fellow officers, and
			 innocent third parties from the threats posed by armed criminals. In addition,
			 the Secretary shall ensure that the Department’s policies allow all such
			 officers to carry weapons that are suited to the potential threats that they
			 face.
				612.UniformsThe Secretary of Homeland Security shall
			 ensure that all United States Border Patrol agents are provided with all
			 necessary uniform items, including outerwear suited to the climate, footwear,
			 belts, holsters, and personal protective equipment, at no cost to such agents.
			 Such items shall be replaced at no cost to such agents as they become worn,
			 unserviceable, or no longer fit properly.
				BDetention pending
			 removal
				621.Detention
			 facilities for aliens arrested for illegal entryThe Secretary of Homeland Security shall
			 make arrangements for the availability of 100,000 additional beds for detaining
			 aliens taken into custody by immigration officials. Some of these beds shall be
			 rented from Federal, State, and local detention facilities. The remainder of
			 the 100,000 shall be constructed to meet this demand on a temporary basis and
			 then converted to other use when they are no longer needed as detention
			 facilities.
				622.Expansion and
			 effective management of detention facilities
					(a)In
			 generalSubject to the availability of appropriations, the
			 Secretary of Homeland Security shall fully utilize—
						(1)all available
			 detention facilities operated or contracted by the Department of Homeland
			 Security;
						(2)all possible options to cost effectively
			 increase available detention capacities, including the use of State and local
			 correctional facilities, private space, and secure alternatives to detention;
			 and
						(3)the Department’s Office of Civil Rights and
			 Civil Liberties shall monitor all facilities that are being used to hold
			 detainees for more than 72 hours.
						The
			 monitoring will include an evaluation of whether there is compliance with the
			 requirements of the Department’s Detention Operations Manual.(b)Secure
			 alternatives to detention program
						(1)Nature of the
			 programFor purposes of this section, the secure alternatives to
			 detention referred to in subsection (a) is a program under which eligible
			 aliens are released to the custody of suitable individual or organizational
			 sponsors who will supervise them, use appropriate safeguards to prevent them
			 from absconding, and ensure that they make required appearances.
						(2)Program
			 developmentThe program shall be developed in accordance with the
			 following guidelines:
							(A)The Secretary
			 shall design the program in consultation with nongovernmental organizations and
			 academic experts in both the immigration and the criminal justice fields.
			 Consideration should be given to methods that have proven successful in
			 appearance assistance programs, such as the appearance assistance program
			 developed by the Vera Institute and the Department of Homeland Security’s
			 Intensive Supervision Appearance Program.
							(B)The program shall
			 utilize a continuum of alternatives based on the alien’s need for supervision,
			 including placement of the alien with an individual or organizational sponsor,
			 a supervised group home, or in a supervised, non-penal community setting that
			 has guards stationed along its perimeter.
							(C)The Secretary
			 shall enter into contracts with nongovernmental organizations and individuals
			 to implement the secure alternatives to detention program.
							(c)Eligibility and
			 operations
						(1)Selection of
			 participantsThe Secretary shall select aliens to participate in
			 the program from designated groups specified in paragraph (4) if the Secretary
			 determines that such aliens are not flight risks or dangers to the
			 community.
						(2)Voluntary
			 participationAn alien’s participation in the program is
			 voluntary and shall not confer any rights or benefits to the alien under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(3)Limitation on
			 participation
							(A)In
			 generalOnly aliens who are in expedited removal proceedings
			 under section 236 of the Immigration and Nationality Act (8 U.S.C. 1226) may
			 participate in the program.
							(B)Rules of
			 construction
								(i)Aliens applying
			 for asylumAliens who have established a credible fear of
			 persecution and have been referred to the Executive Office for Immigration
			 Review for an asylum hearing shall not be considered to be in expedited removal
			 proceedings and the custody status of such aliens after service of a Notice to
			 Appear shall be determined in accordance with the procedures governing aliens
			 in removal proceedings under section 240 of such Act (8 U.S.C. 1229a).
								(ii)Unaccompanied
			 alien childrenUnaccompanied alien children (as defined in
			 section 462(g)(2) of the Homeland Security Act (6 U.S.C. 279(g)(2))) shall be
			 considered to be in the care and exclusive custody of the Department of Health
			 and Human Services and shall not be subject to expedited removal and shall not
			 be permitted to participate in the program.
								(4)Designated
			 groupsThe designated groups referred to in paragraph (1) are the
			 following:
							(A)Alien parents who
			 are being detained with one or more of their children, and their detained
			 children.
							(B)Aliens who have
			 serious medical or mental health needs.
							(C)Aliens who are
			 mentally retarded or autistic.
							(D)Pregnant alien
			 women.
							(E)Elderly aliens who
			 are over the age of 65.
							(F)Aliens placed in
			 expedited removal proceedings after being rescued from trafficking or criminal
			 operations by Government authorities.
							(G)Other groups
			 designated in regulations promulgated by the Secretary.
							(5)Implementing
			 regulationsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall promulgate regulations to implement
			 the secure alternatives to detention program and to standardize the care and
			 treatment of aliens in immigration custody based on the Detention Operations
			 Manual of the Department of Homeland Security.
						(6)Decisions
			 regarding program not reviewableThe decisions of the Secretary
			 regarding when to utilize the program and to what extent and the selection of
			 aliens to participate in the program shall not be subject to administrative or
			 judicial review.
						(d)Reporting
			 requirementsNot later than 180 days after the date of the
			 enactment of this Act and annually thereafter, the Secretary shall submit to
			 the Committee on Homeland Security of the House of Representatives, the
			 Committee on the Judiciary of the House of Representatives, the Committee on
			 Homeland Security and Governmental Affairs of the Senate, and the Committee on
			 the Judiciary of the Senate a report that details all policies, regulations,
			 and actions taken to comply with the provisions in this section, including
			 maximizing detention capacity and increasing the cost-effectiveness of
			 detention by implementing the secure alternatives to detention program, and a
			 description of efforts taken to ensure that all aliens in expedited removal
			 proceedings are residing under conditions that are safe, secure, and
			 healthy.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security such sums as may be necessary to carry out this
			 section. Amounts appropriated pursuant to this section shall remain available
			 until expended.
					CRecruitment and
			 retention of additional immigration law enforcement personnel
				631.Additional
			 United States Border Patrol agentsThe Secretary of Homeland Security shall
			 increase the number of United States Border Patrol agents by—
					(1)2,500 in fiscal
			 year 2008;
					(2)2,750 in fiscal
			 year 2009;
					(3)3,000 in fiscal
			 year 2010;
					(4)3,250 in fiscal
			 year 2011; and
					(5)3,500 in fiscal
			 year 2012.
					632.Provisions relating
			 to the exercise of certain appointment and other similar authorities with
			 respect to the United States Border Patrol
					(a)In
			 generalNotwithstanding any
			 other provision of law—
						(1)all authority
			 described in subsection (b) that (but for this section) would otherwise be
			 vested in the Secretary of Homeland Security shall instead be vested in the
			 head of the United States Border Patrol;
						(2)an individual may not be appointed or continue to serve as the head of the
			 United States Border Patrol if, at the time of appointment, such individual has
			 not completed at least 20 years of service, within the competitive service (as
			 defined by section 2102 of title 5, United States Code), as a United States
			 Border Patrol agent; and
						(3)all activities
			 described in subsection (b) shall be considered inherently Governmental
			 functions and may not be carried out by any persons other than employees of the
			 United States Border Patrol.
						(b)Authorities
			 describedThis section
			 applies with respect to any authority relating to the recruitment, selection,
			 and appointment of applicants (including the conducting of any investigation
			 necessary to approve or grant security clearances) for United States Border
			 Patrol agents, law enforcement officers (other than United States Border Patrol
			 agents), and such other positions within the United States Border Patrol as the
			 head of the United States Border Patrol may by regulation determine.
					(c)RegulationsThe
			 head of the United States Border Patrol shall by regulation identify the
			 specific authorities, including citations to the relevant provisions of law,
			 rule, or regulation, to which this section applies.
					633.Training
			 facilitiesThe Secretary of
			 Homeland Security shall ensure that the training facilities used to train
			 newly-hired United States Border Patrol agents are sufficiently spacious and
			 modern to ensure that all recruits are afforded the highest possible quality
			 training, as well as reasonably comfortable living conditions. All dormitories
			 shall be constructed so that each trainee is housed in separate quarters.
			 Moreover, the Secretary shall ensure that the training sites selected contains
			 adequate housing for all permanent and temporary instructors within the local
			 commuting area.
				634.Operational
			 facilitiesThe Secretary of
			 Homeland Security shall ensure that all operational facilities of the United
			 States Border Patrol are well-equipped and sufficiently spacious and modern to
			 enable all of the personnel assigned to such facilities to efficiently
			 accomplish the agency’s mission.
				635.Maximum student loan
			 repayments for United States Border Patrol agentsSection 5379(b) of title 5, United States
			 Code, is amended by adding at the end the following:
					
						(4)In the case of an employee (otherwise
				eligible for benefits under this section) who is serving as a full-time
				active-duty United States Border Patrol agent within the Department of Homeland
				Security—
							(A)paragraph (2)(A) shall be applied by
				substituting $20,000 for $10,000; and
							(B)paragraph (2)(B) shall be applied by
				substituting $80,000 for
				$60,000.
							.
				636.Recruitment and
			 relocation bonuses and retention allowances for personnel of the Department of
			 Homeland SecurityThe
			 Secretary of Homeland Security shall ensure that the authority to pay
			 recruitment and relocation bonuses under section 5753 of title 5, United States
			 Code, the authority to pay retention bonuses under section 5754 of such title,
			 and any other similar authorities available under any other provision of law,
			 rule, or regulation, are exercised to the fullest extent allowable in order to
			 encourage service in the Department of Homeland Security.
				637.Repeal of the
			 Department of Homeland Security human resources management system
					(a)Repeal
						(1)In
			 generalEffective as of the
			 date specified in section 4 of the Homeland Security Act of 2002 (6 U.S.C. 101
			 note), chapter 97 of title 5, United States Code (as added by section 841(a)(2)
			 of such Act), section 841(b)(3) of such Act, and subsections (c) and (e) of
			 section 842 of such Act are repealed.
						(2)RegulationsAny
			 regulations prescribed under authority of chapter 97 of title 5, United States
			 Code, are void ab initio.
						(b)Nullification of
			 previous exclusionsEffective as of the date of the enactment of
			 this Act, all previous determinations as to whether—
						(1)an agency or
			 subdivision of the Department of Homeland Security (or a predecessor agency or
			 subdivision transferred into the Department) is excluded from coverage under
			 chapter 71 of title 5, United States Code,
						(2)a
			 unit or subdivision of a unit within the Department of Homeland Security (or a
			 predecessor agency or subdivision transferred into the Department) is not
			 appropriate for representation by a labor organization under such chapter,
			 or
						(3)an employee or
			 position within the Department of Homeland Security (or a predecessor agency or
			 subdivision transferred into the Department) is within a unit that is not
			 appropriate for representation by a labor organization under such
			 chapter,
						are null
			 and void, except to the extent that such determinations were made in accordance
			 with the criteria outlined in paragraph (1), (2), (3), (4), or (7) of section
			 7112(b) of such title 5.(c)Clerical
			 amendmentThe table of chapters for part III of title 5, United
			 States Code, is amended by striking the item relating to chapter 97.
					638.Establishment
			 of specialized inspector occupationsThe Secretary of Homeland Security shall
			 establish within the Bureau of Customs and Border Protection 3 distinct
			 inspectional occupations: immigration, customs, and agriculture. These
			 divisions shall coordinate closely with each other under the direction of a
			 high-level official within the Bureau, but shall report to separate operational
			 chains of command.
				639.Increase in
			 inspectors at airport and land border inspection stationsIn each of the fiscal years 2008 through
			 2012, the Secretary of Homeland Security shall increase by not less than 1,000
			 the number of positions for full-time active duty immigration inspectors at
			 airport and land border inspection stations within the Department of Homeland
			 Security above the number of such positions for which funds were allotted for
			 the preceding fiscal year.
				640.Law enforcement
			 retirement coverage for inspection officers and other employees
					(a)Amendments
						(1)Federal
			 Employees’ Retirement System
							(A)Paragraph (17) of
			 section 8401 of title 5, United States Code, is amended by striking
			 and at the end of subparagraph (C), and by adding at the end the
			 following:
								
									(E)an employee (not
				otherwise covered by this paragraph)—
										(i)the duties of
				whose position include the investigation or apprehension of individuals
				suspected or convicted of offenses against the criminal laws of the United
				States; and
										(ii)who is authorized
				to carry a firearm; and
										(F)an employee of the
				Internal Revenue Service, the duties of whose position are primarily the
				collection of delinquent taxes and the securing of delinquent
				returns;
									.
							(B)Conforming
			 amendmentSection 8401(17)(C) of title 5, United States Code, is
			 amended by striking (A) and (B) and inserting (A), (B),
			 (E), and (F).
							(2)Civil Service
			 Retirement SystemParagraph (20) of section 8331 of title 5,
			 United States Code, is amended by inserting after position. (in
			 the matter before subparagraph (A)) the following: For the purpose of
			 this paragraph, the employees described in the preceding provision of this
			 paragraph (in the matter before including) shall be considered
			 to include an employee, not otherwise covered by this paragraph, who satisfies
			 clauses (i)–(ii) of section 8401(17)(E) and an employee of the Internal Revenue
			 Service the duties of whose position are as described in section
			 8401(17)(F)..
						(3)Effective
			 dateExcept as provided in subsection (b), the amendments made by
			 this subsection shall take effect on the date of the enactment of this Act, and
			 shall apply only in the case of any individual first appointed (or seeking to
			 be first appointed) as a law enforcement officer (within the meaning of those
			 amendments) on or after such date.
						(b)Treatment of
			 service performed by incumbents
						(1)Law enforcement
			 officer and service described
							(A)Law enforcement
			 officerAny reference to a law enforcement officer described in
			 this paragraph refers to an individual who satisfies the requirements of
			 section 8331(20) or 8401(17) of title 5, United States Code (relating to the
			 definition of a law enforcement officer) by virtue of the amendments made by
			 subsection (a).
							(B)ServiceAny
			 reference to service described in this paragraph refers to service performed as
			 a law enforcement officer (as described in this paragraph).
							(2)Incumbent
			 definedFor purposes of this subsection, the term
			 incumbent means an individual who—
							(A)is first appointed
			 as a law enforcement officer (as described in paragraph (1)) before the date of
			 the enactment of this Act; and
							(B)is serving as such
			 a law enforcement officer on such date.
							(3)Treatment of
			 service performed by incumbents
							(A)In
			 generalService described in paragraph (1) which is performed by
			 an incumbent on or after the date of the enactment of this Act shall, for all
			 purposes (other than those to which subparagraph (B) pertains), be treated as
			 service performed as a law enforcement officer (within the meaning of section
			 8331(20) or 8401(17) of title 5, United States Code, as appropriate),
			 irrespective of how such service is treated under subparagraph (B).
							(B)RetirementService
			 described in paragraph (1) which is performed by an incumbent before, on, or
			 after the date of the enactment of this Act shall, for purposes of subchapter
			 III of chapter 83 and chapter 84 of title 5, United States Code, be treated as
			 service performed as a law enforcement officer (within the meaning of such
			 section 8331(20) or 8401(17), as appropriate), but only if an appropriate
			 written election is submitted to the Office of Personnel Management within 5
			 years after the date of the enactment of this Act or before separation from
			 Government service, whichever is earlier.
							(4)Individual
			 contributions for prior service
							(A)In
			 generalAn individual who makes an election under paragraph
			 (3)(B) may, with respect to prior service performed by such individual,
			 contribute to the Civil Service Retirement and Disability Fund the difference
			 between the individual contributions that were actually made for such service
			 and the individual contributions that should have been made for such service if
			 the amendments made by subsection (a) had then been in effect.
							(B)Effect of not
			 contributingIf no part of or less than the full amount required
			 under subparagraph (A) is paid, all prior service of the incumbent shall remain
			 fully creditable as law enforcement officer service, but the resulting annuity
			 shall be reduced in a manner similar to that described in section 8334(d)(2) of
			 title 5, United States Code, to the extent necessary to make up the amount
			 unpaid.
							(C)Prior service
			 definedFor purposes of this subsection, the term prior
			 service means, with respect to any individual who makes an election
			 under paragraph (3)(B), service (described in paragraph (1)) performed by such
			 individual before the date as of which appropriate retirement deductions begin
			 to be made in accordance with such election.
							(5)Government
			 contributions for prior service
							(A)In
			 generalIf an incumbent makes an election under paragraph (3)(B),
			 the agency in or under which that individual was serving at the time of any
			 prior service (referred to in paragraph (4)) shall remit to the Office of
			 Personnel Management, for deposit in the Treasury of the United States to the
			 credit of the Civil Service Retirement and Disability Fund, the amount required
			 under subparagraph (B) with respect to such service.
							(B)Amount
			 requiredThe amount an agency is required to remit is, with
			 respect to any prior service, the total amount of additional Government
			 contributions to the Civil Service Retirement and Disability Fund (above those
			 actually paid) that would have been required if the amendments made by
			 subsection (a) had then been in effect.
							(C)Contributions to
			 be made ratablyGovernment contributions under this paragraph on
			 behalf of an incumbent shall be made by the agency ratably (on at least an
			 annual basis) over the 10-year period beginning on the date referred to in
			 paragraph (4)(C).
							(6)Exemption from
			 mandatory separationNothing in section 8335(b) or 8425(b) of
			 title 5, United States Code, shall cause the involuntary separation of a law
			 enforcement officer (as described in paragraph (1)) before the end of the
			 3-year period beginning on the date of the enactment of this Act.
						(7)RegulationsThe
			 Office shall prescribe regulations to carry out this section, including—
							(A)provisions in
			 accordance with which interest on any amount under paragraph (4) or (5) shall
			 be computed, based on section 8334(e) of title 5, United States Code;
			 and
							(B)provisions for the
			 application of this subsection in the case of—
								(i)any individual
			 who—
									(I)satisfies
			 subparagraph (A) (but not subparagraph (B)) of paragraph (2); and
									(II)serves as a law
			 enforcement officer (as described in paragraph (1)) after the date of the
			 enactment of this Act; and
									(ii)any individual
			 entitled to a survivor annuity (based on the service of an incumbent, or of an
			 individual under clause (i), who dies before making an election under paragraph
			 (3)(B)), to the extent of any rights that would then be available to the
			 decedent (if still living).
								(8)Rule of
			 constructionNothing in this subsection shall be considered to
			 apply in the case of a reemployed annuitant.
						641.Reestablishment
			 of the United States Border Patrol anti-smuggling unitThe Secretary of Homeland Security shall
			 reestablish the Anti-Smuggling Unit within the Office of United States Border
			 Patrol, and shall immediately staff such office with a minimum of 500 criminal
			 investigators selected from within the ranks of the United States Border
			 Patrol. Staffing levels shall be adjusted upward periodically in accordance
			 with workload requirements.
				642.Establishment
			 of specialized criminal investigator occupationsThe Secretary of Homeland Security shall
			 establish specialized Criminal Investigator occupations within the Department:
			 one for the investigation of violations of immigration laws, another for
			 customs laws, and a third for agriculture laws. These divisions shall
			 coordinate closely with each other under the direction of a high-level official
			 within the Department, but shall report to separate operational chains of
			 command.
				643.Establishment
			 of career paths to criminal investigator positionsThe
			 Secretary of Homeland Security shall ensure that all persons selected for
			 criminal investigator positions within the Department of Homeland Security
			 possess a minimum of 3 years of field experience within the Department or its
			 predecessor agencies in the specialized area of law that will be
			 investigated.
				644.Additional
			 immigration enforcement agentsIn each of fiscal years 2008 through 2012,
			 the Secretary of Homeland Security shall increase by not less than 500 the
			 number of positions for full-time active duty immigration enforcement agents
			 responsible for transporting and guarding detained aliens above the number of
			 such positions for which funds were allotted for the preceding fiscal
			 year.
				645.Increase United
			 States Border Patrol agent and inspector pay
					(a)In
			 generalEffective as of the
			 first day of the first applicable pay period beginning on or after the date of
			 the enactment of this Act, the rate of basic pay for all employees of the
			 Department of Homeland Security described in subsection (b) shall be increased
			 in accordance with subsection (c).
					(b)Employees
			 describedThis section applies to any individual who, as of the
			 date of the enactment of this Act—
						(1)is a journey level
			 United States Border Patrol agent or immigration, customs, or agriculture
			 inspector within the Department of Homeland Security, whose primary duties
			 consist of enforcing the immigration, customs, or agriculture laws of the
			 United States;
						(2)has completed at
			 least one year of service as a United States Border Patrol agent or inspector
			 (whether as an employee of the Department of Homeland Security, the Department
			 of Justice, or both agencies combined); and
						(3)is receiving an
			 annual rate of basic pay for positions at GS–11 of the General Schedule under
			 section 5332 of title 5, United States Code.
						(c)Increase
			 describedThe basic rate of
			 pay for the employees described in this subsection shall increase from the
			 annual rate of basic pay for positions at GS–11 of the General Schedule to the
			 annaul rate of basic pay for positions at GS–13 of such schedule.
					646.Fair Labor
			 Standards Act overtimeNotwithstanding any other provisionof law,
			 all overtime hours worked on and after the date of the enactment of this Act by
			 all employees of the Department of Homeland Security who are at or below the
			 second-line level of field supervision shall be compensated in accordance with
			 the provisions of the Fair Labor Standards Act.
				DEnforcement tools
			 to diminish entries using fraudulent documents and commercial alien
			 smuggling
				651.Foreign
			 language trainingThe
			 Secretary of Homeland Security shall require all officers of the Department of
			 Homeland Security who come into contact with aliens who have crossed the border
			 illegally to take Spanish and other appropriate foreign language training
			 courses to facilitate communication with the aliens.
				652.Foreign
			 language awards
					(a)Special
			 rulesThe Secretary of Homeland Security shall apply section 4523
			 of title 5, United States Code, in conformance with the following:
						(1)Any law enforcement
			 officer within the Department of Homeland Security whose primary duties
			 involve—
							(A)the enforcement of
			 the immigration laws of the United States,
							(B)the detention or
			 transportation of violators of the immigration laws of the United States,
			 or
							(C)both,
							shall, for
			 purposes of such section 4523, be presumed to make substantial use of a foreign
			 language in the performance of such officer’s official duties.(2)(A)Any individual who
			 successfully completes a foreign language program as part of their
			 agency-sponsored or agency-approved training shall be deemed to possess the
			 foreign language proficiency necessary to qualify for an award under such
			 section for so long as such individual serves as a law enforcement officer
			 within the Department of Homeland Security.
							(B)Nothing in this paragraph shall, in
			 the case of any individual who does not satisfy subparagraph (A), prevent such
			 individual from being allowed to demonstrate foreign language proficiency in
			 accordance with the criteria and procedures that would otherwise apply under
			 such section.
							(3)For purposes of
			 applying subsection (a) of such section 4523, substitute equal
			 to for up to.
						(b)DefinitionFor
			 purposes of this section, the term law enforcement officer has the
			 meaning given such term by section 4521 of such title 5.
					653.Additional
			 personnel for investigation of fraudulent schemes and document
			 fraudThe Secretary of
			 Homeland Security shall hire at least 1000 additional investigators for
			 investigating fraudulent schemes, including benefit application schemes, and
			 fraudulent documents used to enter or remain in the United States
			 unlawfully.
				654.Establish a
			 special task force for coordinating and distributing information on fraudulent
			 immigration documents
					(a)In
			 generalThe Secretary of Homeland Security shall establish a
			 Fraudulent Documents Task Force to carry out the following:
						(1)Collect
			 information from Federal, State, and local law enforcement agencies, and
			 foreign governments on the production, sale, distribution and use of fraudulent
			 documents intended to be used to enter, travel or remain within the United
			 States unlawfully.
						(2)Maintain the
			 information described in subpart (1) in a comprehensive database.
						(3)Maintain a
			 repository of genuine and fraudulent travel and identity document
			 exemplars.
						(4)Convert the
			 information collected into reports that provide guidance to government
			 officials in identifying fraudulent documents being used to enter into, travel
			 within or remain in the United States.
						(5)Develop a system
			 for distributing these reports on an ongoing basis to appropriate Federal,
			 State, and local law enforcement agencies.
						(b)Distribution of
			 informationThe task force will distribute the reports to
			 appropriate Federal, State, and local law enforcement agencies on an ongoing
			 basis.
					655.New
			 nonimmigrant visa classification to enable informants to enter the United
			 States and remain temporarily
					(a)In
			 generalSection 101(a)(15)(S) (8 U.S.C. 1101(a)(15)(S)) is
			 amended
						(1)in clause (i), by
			 striking or at the end;
						(2)in clause (ii), by
			 striking the comma at the end and inserting ; or;
						(3)by inserting after
			 clause (ii) the following:
							
								(iii)who the Secretary of Homeland Security, the
				Secretary of State, or the Attorney General determines—
									(I)is in possession
				of critical reliable information concerning a commercial alien smuggling
				organization or enterprise or a commercial operation for making or trafficking
				in documents to be used for entering or remaining in the United States
				unlawfully;
									(II)is willing to
				supply or has supplied such information to a Federal or State court; or
									(III)whose presence
				in the United States the Secretary of Homeland Security, the Secretary of
				State, or the Attorney General determines is essential to the success of an
				authorized criminal investigation, the successful prosecution of an individual
				involved in the commercial alien smuggling organization or enterprise, or the
				disruption of such organization or enterprise or a commercial operation for
				making or trafficking in documents to be used for entering or remaining in the
				United States
				unlawfully.
									;
						(4)by inserting
			 , or with respect to clause (iii), the Secretary of Homeland Security,
			 the Secretary of State, or the Attorney General after
			 jointly; and
						(5)by striking
			 (i) or (ii) and inserting (i), (ii), or
			 (iii).
						(b)Admission of
			 nonimmigrantsSection 214(k) (8 U.S.C. 1184(k)) is
			 amended—
						(1)by adding at the
			 end of paragraph (1) the following: The number of aliens who may be
			 provided a visa as nonimmigrants under section 101(a)(15)(S)(iii) in any fiscal
			 year may not exceed 400.; and
						(2)by adding at the
			 end the following:
							
								(5)If the Secretary
				of Homeland Security, the Secretary of State, or the Attorney General
				determines that a nonimmigrant described in clause (iii) of section
				101(a)(15)(S), or that of any family member of such a nonimmigrant who is
				provided nonimmigrant status pursuant to such section, must be protected, such
				official may take such lawful action as the official considers necessary to
				effect such
				protection.
								.
						656.Adjustment of
			 status when needed to protect informantsSection 245(j) (8 U.S.C. 1255(j)) is
			 amended—
					(1)in
			 paragraph (3), by striking (1) or (2), and inserting (1),
			 (2), (3), or (4),;
					(2)by redesignating
			 paragraph (3) as paragraph (5);
					(3)by inserting after
			 paragraph (2) the following:
						
							(3)if, in the opinion of the Secretary of
				Homeland Security, the Secretary of State, or the Attorney General—
								(A)a nonimmigrant
				admitted into the United States under section 101(a)(15)(S)(iii) has supplied
				information described in subclause (I) of such section; and
								(B)the provision of
				such information has substantially contributed to the success of a commercial
				alien smuggling investigation or an investigation of the sale or production of
				fraudulent documents to be used for entering or remaining in the United States
				unlawfully, the disruption of such an enterprise, or the prosecution of an
				individual described in subclause (III) of that section,
								the
				Secretary of Homeland Security may adjust the status of the alien (and the
				spouse, children, married and unmarried sons and daughters, and parents of the
				alien if admitted under that section) to that of an alien lawfully admitted for
				permanent residence if the alien is not described in section
				212(a)(3)(E).(4)The Secretary of
				Homeland Security may adjust the status of a nonimmigrant admitted into the
				United States under section 101(a)(15)(S)(iii) (and the spouse, children,
				married and unmarried sons and daughters, and parents of the nonimmigrant if
				admitted under that section) to that of an alien lawfully admitted for
				permanent residence on the basis of a recommendation of the Secretary of State
				or the Attorney General.
							;
				and
					(4)by adding at the
			 end the following:
						
							(6)If the Secretary
				of Homeland Security, the Secretary of State, or the Attorney General
				determines that a person whose status is adjusted under this subsection must be
				protected, such official may take such lawful action as the official considers
				necessary to effect such
				protection.
							.
					657.Rewards
			 program
					(a)Rewards
			 programSection 274 (8 U.S.C. 1324) is amended by adding at the
			 end the following:
						
							(e)Rewards
				program
								(1)In
				generalThere is established in the Department of Homeland
				Security a program for the payment of rewards to carry out the purposes of this
				section.
								(2)PurposeThe
				rewards program shall be designed to assist in the elimination of commercial
				operations to produce or sell fraudulent documents to be used for entering or
				remaining in the United States unlawfully and to assist in the investigation,
				prosecution, or disruption of a commercial alien smuggling operation.
								(3)AdministrationThe
				rewards program shall be administered by the Secretary of Homeland Security, in
				consultation, as appropriate, with the Attorney General and the Secretary of
				State.
								(4)Rewards
				authorizedIn the sole discretion of the Secretary of Homeland
				Security, such Secretary, in consultation, as appropriate, with the Attorney
				General and the Secretary of State, may pay a reward to any individual who
				furnishes information or testimony leading to—
									(A)the arrest or conviction of any individual
				conspiring or attempting to produce or sell fraudulent documents to be used for
				entering or remaining in the United States unlawfully or to commit an act of
				commercial alien smuggling involving the transportation of aliens;
									(B)the arrest or
				conviction of any individual committing such an act;
									(C)the arrest or
				conviction of any individual aiding or abetting the commission of such an
				act;
									(D)the prevention,
				frustration, or favorable resolution of such an act, including the dismantling
				of an operation to produce or sell fraudulent documents to be used for entering
				or remaining in the United States, or commercial alien smuggling operations, in
				whole or in significant part; or
									(E)the identification or location of an
				individual who holds a key leadership position in an operation to produce or
				sell fraudulent documents to be used for entering or remaining in the United
				States unlawfully or a commercial alien smuggling operation involving the
				transportation of aliens.
									(5)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this subsection. Amounts appropriated under
				this paragraph shall remain available until expended.
								(6)IneligibilityAn
				officer or employee of any Federal, State, local, or foreign government who,
				while in performance of his or her official duties, furnishes information
				described in paragraph (4) shall not be eligible for a reward under this
				subsection for such furnishing.
								(7)Protection
				measuresIf the Secretary of Homeland Security, the Secretary of
				State, or the Attorney General determines that an individual who furnishes
				information or testimony described in paragraph (4), or any spouse, child,
				parent, son, or daughter of such an individual, must be protected, such
				official may take such lawful action as the official considers necessary to
				effect such protection.
								(8)Limitations and
				certification
									(A)Maximum
				amountNo reward under this subsection may exceed $100,000,
				except as personally authorized by the Secretary of Homeland Security.
									(B)ApprovalAny
				reward under this subsection exceeding $50,000 shall be personally approved by
				the Secretary of Homeland Security.
									(C)Certification
				for paymentAny reward granted under this subsection shall be
				certified for payment by the Secretary of Homeland
				Security.
									.
					658.Outreach
			 programSection 274 (8 U.S.C.
			 1324), as amended by subsection (a), is further amended by adding at the end
			 the following:
					
						(f)Outreach
				programThe Secretary of Homeland Security, in consultation, as
				appropriate, with the Attorney General and the Secretary of State, shall
				develop and implement an outreach program to educate the public in the United
				States and abroad about—
							(1)the penalties
				for—
								(A)bringing in and
				harboring aliens in violation of this section; and
								(B)participating in a
				commercial operation for making, or trafficking in, documents to be used for
				entering or remaining in the United States unlawfully; and
								(2)the financial
				rewards and other incentives available for assisting in the investigation,
				disruption, or prosecution of a commercial smuggling operation or a commercial
				operation for making, or trafficking in, documents to be used for entering or
				remaining in the United States
				unlawfully.
							.
				VIIEmployment-based
			 immigration
			701.Unfair
			 immigration-related employment practicesSection 274B (8 U.S.C. 1324b) is
			 amended—
				(1)in subsection
			 (a)(5)—
					(A)by amending the
			 paragraph heading to read Prohibition of intimidation, retaliation, or unlawful
			 discrimination in employment;
					(B)by moving the text
			 down and to the right 2 ems;
					(C)by inserting before
			 such text the following: (A) In
			 general.—; and
					(D)by adding at the
			 end the following:
						
							(B)Federal labor or
				employment lawsIt is an unfair employment practice for any
				employer to directly or indirectly threaten any individual with removal or any
				other adverse consequences pertaining to that individual’s immigration status
				or employment benefits for the purpose of intimidating, pressuring, or coercing
				any such individual not to exercise any right protected by State or Federal
				labor or employment law (including section 7 of the National Labor Relations
				Act (29 U.S.C. 157)), or for the purpose of retaliating against any such
				individual for having exercised or having stated an intention to exercise any
				such right.
							(C)Discrimination
				based on immigration statusIt is an unfair employment practice
				for any employer, except to the extent specifically authorized or required by
				law, to discriminate in any term or condition of employment against any
				individual employed by such employer on the basis of such individual’s
				immigration status.
							;
				and
					(2)in
			 subsection (c)(2), by adding at the end the following: The Special
			 Counsel shall not disclose to the Secretary of Homeland Security or any other
			 government agency or employee, and shall not cause to be published in a manner
			 that discloses to the Secretary of Homeland Security or any other government
			 agency or employee, any information obtained by the Special Counsel in any
			 manner concerning the immigration status of any individual who has filed a
			 charge under this section, or the identity of any individual or entity that is
			 a party or witness to a proceedings brought pursuant to such charge. The
			 Secretary of Homeland Security may not rely, in whole or in part, in any
			 enforcement action or removal proceeding, upon any information obtained as a
			 result of the filing or prosecution of an unfair immigration-related employment
			 practice charge. For purposes of this paragraph, the term Special
			 Counsel includes individuals formerly appointed to the position of
			 Special Counsel and any current or former employee of the office of the Special
			 Counsel. Whoever knowingly uses, publishes, or permits information to be used
			 in violation of this paragraph shall be fined not more than
			 $10,000..
				702.Department of
			 Labor task forceThe Secretary
			 of Labor, in consultation with the Attorney General and the Secretary of
			 Homeland Security, shall conduct a national study of American workplaces to
			 determine the causes, extent, circumstances, and consequences, of exploitation
			 of undocumented alien workers by their employers. As part of this study, the
			 Secretary of Labor shall create a plan for targeted review of Federal labor law
			 enforcement in industries with a substantial immigrant workforce, for the
			 purpose of identifying, monitoring, and deterring frequent or egregious
			 violators of wage and hour, antidiscrimination, National Labor Relations Act,
			 and workplace safety and health requirements. Not later than 18 months after
			 the date of the enactment of this Act, the Secretary of Labor shall submit to
			 the Congress a report describing the results of the study and the Secretary’s
			 recommendations based on the study.
			703.Recruitment of
			 American workersSection 214
			 is amended—
				(1)by redesignating
			 subsections (m) (as added by section 105 of Public Law 106–313), (n) (as added
			 by section 107(e) of Public Law 106–386), (o) (as added by section 1513(c) of
			 Public Law 106–386), (o) (as added by section 1102(b) of the Legal Immigration
			 Family Equity Act), and (p) (as added by section 1503(b) of the Legal
			 Immigration Family Equity Act) as subsections (n), (o), (p), (q), and (r),
			 respectively; and
				(2)by adding at the
			 end the following:
					
						(s)(1)No petition to accord employment status
				under the nonimmigrant classifications described in sections 101(a)(15)(E)(iii)
				and (H) shall be granted in the absence of an affidavit from the petitioner
				describing the efforts that were made to recruit an alien lawfully admitted for
				permanent residence or a citizen of the United States before resorting to a
				petition to obtain a foreign employee. The recruitment efforts must have
				included substantial attempts to find employees in minority communities.
				Recruitment efforts in minority communities should include at least one of the
				following, if appropriate for the employment being advertised:
								(A)Advertise the availability of the job
				opportunity for which the employer is seeking a worker in local newspapers in
				the labor market that is likely to be patronized by a potential worker for at
				least 5 consecutive days.
								(B)Undertake efforts to advertise the
				availability of the job opportunity for which the employer is seeking a worker
				through advertisements in public transportation systems.
								(C)To the extent permitted by local laws
				and regulations, engage in recruitment activities in secondary schools,
				recreation centers, community centers, and other places throughout the
				communities within 50 miles of the job site that serve minorities.
								(2)(A)The Secretary of
				Homeland Security shall impose a 10 percent surcharge on all fees collected for
				petitions to accord employment status and shall use these funds to establish an
				employment training program which will include unemployed workers in the United
				States who need to be trained or retrained. The purpose of this program shall
				be to increase the number of lawful permanent residents and citizens of the
				United States who are available for employment in the occupations that are the
				subjects of such petitions. At least 50 percent of the funds generated by this
				provision must be used to train American workers in rural and inner-city
				areas.
								(B)The Secretary of Homeland Security
				shall reserve and make available to the Secretary of Labor a portion of the
				funds collected under this paragraph. Such funds shall be used by the Secretary
				of Labor to establish an Office to Preserve American Jobs within
				the Department of Labor. The purpose of this office shall be to establish
				policies intended to ensure that employers in the United States will hire
				available workers in the United States before resorting to foreign labor,
				giving substantial emphasis to hiring minority workers in the United
				States.
								.
				VIIIFairness in
			 Removal Proceedings
			801.Right to
			 counselSection 292 (8 U.S.C.
			 1362) is amended by striking the matter after the section designation and
			 inserting the following: In any bond, custody, detention, or removal
			 proceedings before the Attorney General and in any appeal proceedings before
			 the Attorney General from any such proceedings, the person concerned shall have
			 the privilege of being represented (at no expense to the government) by such
			 counsel, authorized to practice in such proceedings, as he shall choose. With
			 consent of their clients, counsel may enter appearances limited to bond,
			 custody, or other specific proceedings..
			802.Presumption in
			 favor of withdrawal of application for admissionSection 235(a)(4) (8 U.S.C. 1225(a)(4)) is
			 amended to read as follows:
				
					(4)Withdrawal of
				application for admission
						(A)Presumption in
				favor of withdrawalThe Attorney General shall permit an alien
				applying for admission to withdraw the application and depart immediately from
				the United States at any time, unless an immigration judge has rendered a
				decision with respect to the admissibility of the alien, except that the
				Attorney General may deny permission for the withdrawal when warranted by
				unusual circumstances.
						(B)Permissive
				withdrawalExcept as provided in subparagraph (A), an alien
				applying for admission may, in the discretion of the Attorney General and at
				any time after a decision described in such subparagraph has been rendered, be
				permitted to withdraw the application and depart immediately from the United
				States.
						.
			803.Absences
			 outside the control of the alienSection 101(a)(13)(C) (8 U.S.C.
			 1101(a)(13(C)) is amended by amending clause (ii) to read as follows:
				
					(ii)has been absent
				from the United States for a continuous period in excess of one year unless the
				alien’s return was impeded by emergency or extenuating circumstances outside
				the control of the
				alien,
					.
			804.Reinstatement
			 of removal orders against aliens illegally reenteringSection 241(a)(5) (8 U.S.C. 1231(a)(5)) is
			 amended—
				(1)by
			 inserting , after a hearing by an immigration judge, after
			 If;
				(2)by inserting
			 , on or after September 30, 1996, after alien
			 has;
				(3)by striking
			 is reinstated and inserting may be deemed to be
			 reinstated;
				(4)by striking
			 and is not subject and all that follows through under
			 this Act; and
				(5)by striking the
			 period at the end and inserting the following: subject to reopening and
			 review of the previous order. Nothing in this section shall preclude an alien
			 from applying for any relief from removal under this Act..
				805.Permanent
			 application of Section 245(i)Section 245(i) (8 U.S.C. 1255(i)) is
			 amended—
				(1)by inserting
			 and at the end of paragraph (1)(A);
				(2)by amending
			 paragraph (1)(B) to read as follows:
					
						(B)who is the
				beneficiary (including a spouse or child of the principal alien) of—
							(i)a
				petition for classification under section 204; or
							(ii)an application
				for a labor certification under section
				212(a)(5)(A);
							;
				(3)by
			 striking paragraph (1)(C); and
				(4)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security.
				806.Discretionary waiver
			 of inadmissibility based on unlawful presence, failure to attend removal
			 proceedings, and misrepresentations
				(a)In
			 generalSection 212(i) (8 U.S.C. 1182(i)) is amended to read as
			 follows:
					
						(i)The Secretary of
				Homeland Security may waive the application of subparagraph (A)(i) or (B), or
				clause (i) or (ii) of subparagraph (C), of subsection (a)(6) in the case of an
				immigrant who is the parent, spouse, child, son, or daughter of a United States
				citizen or of an alien lawfully admitted to the United States for permanent
				residence, if it is established to the satisfaction of the Secretary that the
				refusal of admission to the United States of such immigrant would result in
				hardship to the immigrant or to such citizen or lawful permanent resident
				parent, spouse, child, son, or
				daughter.
						.
				(b)Conforming
			 amendmentsSection 212(a)(6) (8 U.S.C. 1182(a)(6)) is
			 amended—
					(1)in subparagraph
			 (A), by adding at the end the following:
						
							(iii)Waiver
				authorizedFor a provision authorizing the waiver of clause (i),
				see subsection
				(i).
							;
					(2)in subparagraph
			 (B)—
						(A)by inserting
			 (i) after the subparagraph heading; and
						(B)by adding at the
			 end the following:
							
								(ii)Waiver
				authorizedFor a provision authorizing the waiver of clause (i),
				see subsection (i).
								;
				and
						(3)in subparagraph
			 (C)(iii), by inserting or (ii) after (i).
					807.Waiver of
			 inadmissibility for minor criminal offensesSection 212(h) (8 U.S.C. 1182(h)) is
			 amended—
				(1)in the matter
			 preceding paragraph (1), by striking offense of simple possession of 30
			 grams or less of marijuana and inserting controlled substance
			 offense for which the alien was not incarcerated for a period exceeding 1
			 year; and
				(2)by striking the
			 final two sentences.
				808.General waiver for
			 aliens previously removed and for the unlawful presence bars
				(a)In
			 generalSection 212(d) (8 U.S.C. 1182(d)) is amended by adding at
			 the end the following:
					
						(14)The Secretary of Homeland Security
				may, in the discretion of the Secretary, for humanitarian purposes, to assure
				family unity, or when it is otherwise in the public interest, waive the
				application of subparagraph (A) or (B)(i) of subsection
				(a)(9).
						.
				(b)Conforming
			 amendmentSection 212(a)(9)(B) of such Act (8 U.S.C.
			 1182(a)(9)(B)) is amended by striking clause (v).
				809.Waiver of aggravated
			 felony consequencesSection
			 101 (8 U.S.C. 1101) is amended by adding at the end the following:
				
					(j)For purposes of
				this Act, and notwithstanding subsection (a)(43), the Secretary of Homeland
				Security may treat any conviction that did not result in incarceration for more
				than 1 year as if such conviction were not a conviction for an aggravated
				felony. This discretion may be exercised for humanitarian purposes, to assure
				family unity, or when it is otherwise in the public
				interest.
					.
			810.Discretionary
			 waiver to admit persons in unusual circumstances
				(a)New general
			 waiverSection 212(d) (8 U.S.C. 1182(d)) is amended by adding at
			 the end the following:
					
						(13)The Secretary of
				Homeland Security may, in the discretion of such Secretary for humanitarian
				purposes, to assure family unity, or when it is otherwise in the public
				interest, waive the application of subparagraph (B) or (G) of subsection
				(a)(6), clause (i) or (ii) of subsection (a)(9)(A), or subsection (a)(9)(B)(i),
				in unusual circumstances. For purposes of the preceding sentence, an instance
				of battering or extreme cruelty is deemed to constitute unusual circumstances
				in the case where it is inflicted on an alien (or a child of an alien) by the
				alien’s United States citizen or lawful permanent resident spouse, parent,
				child, son, or
				daughter.
						.
				(b)Waiver for
			 aliens previously removed
					(1)Certain aliens
			 previously removedSection 212(a)(9)(A) (8 U.S.C. 1182(a)(9)(A))
			 is amended by adding at the end the following:
						
							(iv)Waiver
				authorizedFor provision authorizing waiver of clause (i) or
				(ii), see subsection
				(d)(13).
							.
					(2)Aliens
			 unlawfully presentSection 212(a)(9)(B)(v) (8 U.S.C.
			 1182(A)(9)(B)(v)) is amended to read as follows:
						
							(v)Waiver
				authorizedFor provision authorizing waiver of clause (i), see
				subsection
				(d)(13).
							.
					811.Restoration of
			 suspension of deportation
				(a)Cancellation of
			 removalSection 240A(a)(3) (8 U.S.C. 1229b(a)(3)) is amended to
			 read as follows:
					
						(3)has not been
				convicted of an aggravated felony for which the sentence imposed is five years
				or
				more.
						.
				(b)Repeal of rule
			 for termination of continuous period
					(1)Section 240A(d)(1)
			 (8 U.S.C. 1229b(d)(1)) (8 U.S.C. 1229b(a)) is repealed.
					(2)Section 240A(d) (8
			 U.S.C. 1229b) is amended—
						(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
						(B)by inserting
			 before the period at the end of paragraph (1) (as redesignated) the following:
			 , unless the alien’s departure from the United States was due to a
			 temporary trip abroad required by emergency or extenuating circumstances
			 outside the control of the alien.
						(c)Cancellation of
			 removal and Adjustment for certain nonpermanent residentsSection
			 240A(b)(1) (8 U.S.C. 1229b(b)(1)) is amended to read as follows:
					
						(1)In
				generalThe Attorney General may cancel removal in the case of an
				alien who is inadmissible or deportable from the United States if the
				alien—
							(A)has been
				physically present in the United States for a continuous period of—
								(i)7
				years immediately preceding the date of application in the case of an
				alien—
									(I)who is deportable
				on any ground other than a ground specified in clause (ii)(I); and
									(II)whose deportation
				would, in the opinion of the Attorney General, result in extreme hardship to
				the alien or the alien’s spouse, child, parent, son, or daughter, who is a
				citizen of the United States or an alien lawfully admitted for permanent
				residence; or
									(ii)10
				years immediately preceding the date of application in the case of an
				alien—
									(I)who is deportable
				for conviction of an offense under section 212(a)(2), 237(a)(2), or 237(a)(3);
				and
									(II)whose deportation
				would, in the opinion of the Attorney General, result in exceptional and
				extremely unusual hardship to the alien or the alien’s spouse, parent, child,
				son, or daughter, who is a citizen of the United States or an alien lawfully
				admitted for permanent residence; and
									(B)has been a person
				of good moral character during such
				period.
							.
				(d)Elimination of
			 annual limitationSection 240A (8 U.S.C. 1229b) is amended by
			 striking subsection (e).
				IXRemoval Grounds
			 Based on Criminal Offenses
			901.Definition of
			 moral turpitude
				(a)Equitable
			 Definition of Moral Turpitude
					(1)Conviction of
			 certain crimesSection 212(a)(2)(A)(i) (8 U.S.C.
			 1182(a)(2)(A)(i)) is amended by striking of, or who admits having
			 committed, or who admits committing acts which constitute the essential
			 elements of— and inserting of—.
					(2)ExceptionSection
			 212(a)(2)(A)(ii)(II) (8 U.S.C. 1182(a)(2)(A)(ii)(II)) is amended—
						(A)by striking
			 the maximum and all that follows through such
			 crime,; and
						(B)by striking
			 6 months and inserting 1 year.
						(b)Equitable
			 definition of crimes of moral turpitudeSection
			 237(a)(2)(A)(i)(II) (8 U.S.C. 1227(a)(2)(A)(i)(II)) is amended to read as
			 follows:
					
						(II)for which the
				alien has been incarcerated for a period exceeding one
				year,
						.
				902.Aggravated
			 felony definitions
				(a)In
			 GeneralSection 101(a)(43) (8 U.S.C. 1101(a)(43)) is amended by
			 striking The term aggravated felony means and
			 inserting Aggravated felony means a felony.
				(b)Illicit
			 traffickingSection 101(a)(43)(B) (8 U.S.C. 1101(a)(43)(B)) is
			 amended by striking Code); and inserting Code), except it
			 does not include simple possession of a controlled substance;.
				(c)Crimes of
			 violence and theft offensesSubparagraphs (F), (G), (R), and (S)
			 of section 101(a)(43) (8 U.S.C. 1101(a)(43)(F), (G), (R), and (S)) are each
			 amended by striking imprisonment and all that follows through
			 the semicolon and inserting imprisonment of more than five
			 years;.
				(d)Corrupt
			 organizations and gambling offensesSection 101(a)(43)(J) is
			 amended by inserting more than five years after the words
			 sentence of.
				(e)Alien
			 smugglingSection 101(a)(43)(N) (8 U.S.C. 101(a)(43)(N)) is
			 amended—
					(1)by inserting
			 committed for the purpose of commercial advantage, after
			 smuggling),; and
					(2)by adding at the
			 end a semicolon.
					(f)Discretionary
			 waiver in cases of other minor feloniesSection 101 (8 U.S.C.
			 1101) is amended by adding at the end the following:
				903.Definitions of
			 conviction and term of imprisonmentSection 101(a)(48) (8 U.S.C. 1101(a)(48)) is
			 amended—
				(1)in subparagraph
			 (A), by striking court and all that follows through the period
			 at the end and inserting court. An adjudication or judgment of guilt
			 that has been expunged, deferred, annulled, invalidated, withheld, or vacated,
			 an order of probation without entry of judgment, or any similar disposition
			 shall not be considered a conviction for purposes of this Act.;
			 and
				(2)in
			 subparagraph (B)—
					(A)by inserting
			 only after deemed to include; and
					(B)by striking
			 court of law and all that follows through the period at the end
			 and inserting court of law. Any such reference shall not be deemed to
			 include any suspension of the imposition or execution of that imprisonment or
			 sentence in whole or in part..
						
							(i)For purposes of
				this Act, and notwithstanding subsection (a)(43), the Attorney General may
				treat any conviction that did not result in incarceration for more than 1 year
				as if such conviction were not a conviction for an aggravated
				felony.
							.
					904.Eliminating
			 retroactive changes in removal grounds
				(a)Application of
			 aggravated felony definitionThe last sentence of section
			 101(a)(43) (8 U.S.C. 1101(a)(43)) is amended to read as follows: The
			 term shall not apply to any offense that was not covered by the term on the
			 date on which the offense occurred..
				(b)Grounds of
			 deportabilitySection 237 (8 U.S.C. 1227) is amended by adding at
			 the end the following new subsection:
					
						(d)Notwithstanding
				any other provision of this section, an alien is not deportable by reason of
				committing any offense that was not a ground of deportability on the date the
				offense
				occurred.
						.
				(c)Grounds of
			 inadmissibilitySection 212 (8 U.S.C. 1182) is amended by adding
			 at the end the following new subsection:
					
						(p)Notwithstanding
				any other provision of this section, an alien is not inadmissible by reason of
				committing any offense that was not a ground of inadmissibility on the date the
				offense
				occurred.
						.
				905.Eliminating unfair
			 retroactive changes in removal rules for persons previously removed
				(a)In
			 generalThe Attorney General shall establish a process by which
			 an alien described in subsection (b) may apply for reopening a proceeding so as
			 to seek relief from exclusion, deportation, or removal under section 212(c) of
			 the Immigration and Nationality Act,
			 as such section was in effect prior to the enactment of the Antiterrorism and
			 Effective Death Penalty Act of 1996, or section 240A of the
			 Immigration and Nationality Act, as
			 amended by this Act.
				(b)Alien
			 describedAn alien referred to in subsection (a) is an alien who
			 received a final order of exclusion, deportation, or removal, or a decision on
			 a petition for review or petition for habeas corpus, on or after September 30,
			 1996, and who was—
					(1)excluded,
			 deported, or removed from the United States by reason of having committed a
			 criminal offense that was not a basis for removal, exclusion, or deportation on
			 the date on which the offense was committed;
					(2)excluded,
			 deported, or removed from the United States by reason of having committed a
			 criminal offense that is not a basis for removal, exclusion, or deportation on
			 the date of enactment of this Act; or
					(3)excluded,
			 deported, or removed from the United States by reason of having committed a
			 criminal offense prior to April 24, 1996, for which there was relief from
			 exclusion, deportation, or removal available prior to such date.
					(c)ParoleThe
			 Attorney General may in her discretion exercise the parole authority under
			 section 212(d)(5)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(d)(5)(A)) for the purpose of
			 permitting aliens excluded, deported, or removed from the United States to
			 participate in the process established under subsection (a), if the alien
			 establishes prima facie eligibility for the relief.
				XDiversity
			 Visas
			1001.Increase in
			 worldwide level of diversity immigrantsSection 201(e) (8 U.S.C. 1151(e)) is amended
			 by striking 55,000 and inserting 110,000.
			XIHaitian
			 Parity
			1101.Adjustment of
			 status for Haitians
				(a)In
			 generalChapter 5 of title II (8 U.S.C. 1255 et seq.), as amended
			 by section 202, is further amended by inserting after section 245C the
			 following:
					
						245D.Adjustment of status of certain Haitian
		  nationalsNotwithstanding the provisions of section
				245(c), the status of any alien who is a national or citizen of Haiti, and who
				has been physically present in the United States for at least one year, may be
				adjusted by the Secretary of Homeland Security, in the Secretary’s discretion
				and under such regulations as the Secretary may prescribe, to that of an alien
				lawfully admitted for permanent residence, if the alien makes an application
				for such adjustment and the alien is eligible to receive an immigrant visa and
				is admissible to the United States for permanent residence. Upon approval of
				such an application for adjustment of status, the Secretary shall create a
				record of the alien’s admission for permanent residence as of a date 30 months
				prior to the filing of such an application or the date of the alien’s last
				arrival into the United States, whichever date is later. The provisions of this
				Act shall be applicable to the spouse and child of any alien described in this
				section, regardless of their citizenship and place of birth, if the spouse or
				child is residing with such alien in the United
				States.
						.
				(b)Clerical
			 amendmentThe table of contents as amended by section 202, is
			 further amended by inserting after the item relating to section 245C the
			 following:
					
						
							Sec. 245D. Adjustment of status of certain
				Haitian
				nationals.
						
						.
				(c)SunsetThe
			 amendments made by this section shall cease to be effective on the date that is
			 3 years after the date of the enactment of this Act.
				1102.Limitation of
			 attorney general’s bond discretionSection 236 (8 U.S.C. 1226) is amended by
			 adding at the end the following:
				
					(f)Exercise of
				authority for arrest, detention, and releaseThe Secretary of
				Homeland Security shall exercise the discretion afforded under subsection (a)
				on a case-by-case basis. If bond is to be denied on the ground that the alien’s
				release would give rise to adverse consequences for national security or
				national immigration policy, the finding of such adverse consequences shall be
				based on circumstances pertaining to the individual alien whose release is
				being
				considered.
					.
			1103.Elimination of
			 mandatory detention in expedited removal proceedingsSection 235(b)(1)(B)(iii)(IV) (8 U.S.C.
			 1225(b)(1)(B)(iii)(IV)) is amended to read as follows:
				
					(IV)DetentionAliens
				subject to the procedures under this clause shall be detained in accordance
				with section
				236.
					.
			1104.Amendments to
			 Haitian and Immigrant Fairness Act of 1998
				(a)Ground for
			 inadmissibility for document fraud does not applyThe Haitian
			 Refugee Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) is amended in
			 subsections (a)(1)(B) and (d)(1)(D) of section 902 by inserting
			 (6)(C)(i), after (6)(A),.
				(b)Determinations
			 with respect to childrenSection 902(d) of such Act is amended by
			 adding at the end the following:
					
						(3)Determinations
				with respect to children
							(A)Use of
				application filing dateDeterminations made under this subsection
				as to whether an individual is a child of a parent shall be made using the age
				and status of the individual on the date of the enactment of this
				section.
							(B)Application
				submission by parentNotwithstanding paragraph (1)(C), an
				application under this subsection filed based on status as a child may be filed
				for the benefit of such child by a parent or guardian of the child, if the
				child is physically present in the United States on such filing
				date.
							.
				1105.New applications
			 and motions to reopen
				(a)New
			 applicationsNotwithstanding section 902(a)(1)(A) of the Haitian
			 and Immigrant Fairness Act of 1998, an alien who is eligible for adjustment of
			 status under such Act, as amended by section 804 of this Act, may submit an
			 application for adjustment of status under such Act not later than the later
			 of—
					(1)2
			 years after the date of the enactment of this Act; and
					(2)1
			 year after the date on which final regulations implementing section 804 are
			 promulgated.
					(b)Motions To
			 reopenThe Secretary of Homeland Security shall establish
			 procedures for the reopening and reconsideration of applications for adjustment
			 of status under the Haitian Refugee Immigration Fairness Act of 1998 that are
			 affected by the amendments under section 804 of this Act.
				(c)Relationship of
			 application to certain ordersSection 902(a)(3) of the Haitian
			 and Immigrant Fairness Act of 1998 shall apply to an alien present in the
			 United States who has been ordered excluded, deported, removed, or ordered to
			 depart voluntarily, and who files an application under subsection (a), or a
			 motion under subsection (b), in the same manner as such section 902(a)(3)
			 applied to aliens filing applications for adjustment of status under such Act
			 before April 1, 2000.
				1106.Temporary protected
			 status for HaitiansIt is the
			 sense of the Congress that the Secretary of Homeland Security should be more
			 liberal with respect to Haiti in deciding whether to designate that country for
			 temporary protected status under section 244(b)(1)(A) of the Immigration and
			 Nationality (8 U.S.C. 1254(b)(1)(A)). It is the sense of the Congress that this
			 decision has sometimes been made without due regard to the serious threat to
			 personal safety that results from sending Haitians back to Haiti during a
			 period of ongoing armed conflict in that country.
			XIIFairness in
			 asylum and refugee proceedings
			1201.Refugee status
			 for unmarried sons and daughters of refugeesSection 207(c)(2) (8 U.S.C. 1157(c)(2)) is
			 amended by adding at the end the following:
				
					(C)When warranted by
				unusual circumstances or to preserve family unity, the Attorney General may, in
				the Attorney General’s discretion, consider an unmarried son or daughter of a
				refugee to be a child of the refugee for purposes of this
				paragraph.
					.
			1202.Asylee status
			 for unmarried sons and daughters of asyleesSection 208(b)(3) (8 U.S.C. 1158(b)(3)) is
			 amended by adding at the end the following:
				
					(C)When warranted by
				unusual circumstances or to preserve family unity, the Attorney General may, in
				the Attorney General’s discretion, consider an unmarried son or daughter of an
				alien who is granted asylum under this subsection to be a child of the alien
				for purposes of this
				paragraph.
					.
			1203.Elimination of
			 arbitrary time limits on asylum applicationsSection 208(a)(2) (8 U.S.C. 1158(a)(2)) is
			 amended—
				(1)by
			 striking subparagraph (B);
				(2)in subparagraph
			 (C), by striking (D), and inserting (C),;
				(3)in
			 subparagraph (D)—
					(A)by striking
			 subparagraphs (B) and (C), and inserting subparagraph
			 (B),;
					(B)by striking
			 either; and
					(C)by striking
			 asylum or extraordinary and all that follows through the period
			 at the end and inserting asylum.; and
					(4)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
				1204.Gender-based
			 persecution
				(a)Treatment as
			 refugeeSection 101(a)(42) (8 U.S.C. 1101(a)(42)) is amended by
			 adding at the end the following:
					
						(C)For purposes of
				determinations under this Act, a person who establishes that he or she suffered
				persecution in the past, or has a well-founded fear of persecution, on account
				of gender shall be considered to have suffered persecution, or to have a
				well-founded fear of persecution, on account of membership in a particular
				social
				group.
						.
				(b)Restriction on
			 removal to country where alien would be threatenedSection
			 241(b)(3) of such Act (8 U.S.C. 1231(b)(3)) is amended by adding at the end the
			 following:
					
						(C)Gender-based
				persecutionFor purposes of determinations under this paragraph,
				an alien who establishes that the alien’s life or freedom would be threatened
				in a country on account of gender shall be considered to have established that
				the alien’s life or freedom would be threatened in that country on account of
				membership in a particular social
				group.
						.
				XIIITemporary
			 protected status
			1301.Adjustment of
			 status for certain recipients of temporary protected status
				(a)In
			 generalSection 245 (8 U.S.C. 1255) is amended by adding at the
			 end the following:
					
						(n)(1)If, in the opinion of
				the Secretary of the Homeland Security Department, a person granted temporary
				protected status under section 244—
								(A)has been physically present in the
				United States in that status for a continuous period of at least 5
				years;
								(B)has at all times been a person of good
				moral character;
								(C)has never been convicted of a criminal
				offense in the United States;
								(D)in the case of an alien who is 18
				years of age or older, but who is not over the age of 65, has successfully
				completed a course on reading, writing, and speaking words in ordinary usage in
				the English language, unless unable to do so on account of physical or
				developmental disability or mental impairment;
								(E)in the case of an alien 18 years of
				age or older, has accepted the values and cultural life of the United States;
				and
								(F)in the case of an alien 18 years of
				age or older, has performed at least 40 hours of community service;
								the
				Secretary may adjust the status of the alien to that of an alien lawfully
				admitted for permanent residence.(2)An alien shall not be considered to
				have failed to maintain a continuous presence in the United States for purposes
				of subsection (a)(1) by virtue of brief, casual, and innocent absences from the
				United States.
							(3)(A)The alien shall
				establish that the alien is admissible to the United States as immigrant,
				except as otherwise provided in paragraph (2).
								(B)The provisions of paragraphs (5),
				(6)(A), (6)(B), (6)(C), (6)(F), (6)(G), (7)(A), (9)(B), and (9)(C)(i)(I) of
				section 212(a) shall not apply in the determination of an alien’s admissibility
				under this section.
								(4)When an alien is granted lawful
				permanent resident status under this subsection, the number of immigrant visas
				authorized to be issued under any provision of this Act shall not be reduced.
				The numerical limitations of sections 201 and 202 shall not apply to adjustment
				of status under this section.
							(5)The Secretary of Homeland Security
				may terminate removal proceedings without prejudice pending the outcome of an
				alien’s application for adjustment of status under this section on the basis of
				a prima facie showing of eligibility for relief under this
				section.
							.
				(b)Limitation on
			 consideration in the Senate of legislation adjusting
			 statusSection 244 (8 U.S.C. 1254a) is amended by striking
			 subsection (h) and redesignating subsection (i) as subsection (h).
				1302.Foreign State
			 designationsSection
			 244(b)(1)(C) (8 U.S.C. 1254a(b)(1)(C)) is amended to change the following
			 phrase the Attorney General finds that there exist extraordinary and
			 temporary conditions in the foreign state that prevent aliens who are nationals
			 of the state from returning to the state in safety, so that it reads as
			 follows: the Secretary of Homeland Security finds that extraordinary and
			 temporary conditions in the foreign state make returning aliens to the state
			 undesirable for humanitarian reasons,.
			XIVMiscellaneous
			 provisions
			1401.Naturalization
			 provisions
				(a)Physical
			 presence requirementSection 316(a) (8 U.S.C. 1427) is amended by
			 adding at the end the following:
					
						(g)When warranted by extraordinary
				circumstances, the Secretary of Homeland Security may reduce, by not more than
				90 days, the physical presence requirement described in the preceding
				sentence.
						.
				(b)Absences from
			 the United StatesSection 316(b) (8 U.S.C. 1427(b)) is
			 amended—
					(1)in the first
			 sentence, by striking one year and inserting 18
			 months; and
					(2)in
			 the second sentence, by striking continuous period of one year
			 and inserting continuous period of 18 months.
					1402.Preventing
			 inappropriate State and local government involvement in the enforcement of
			 civil immigration provisions under the Immigration and Nationality Act
				(a)Elimination of
			 ban on State and local governments from preventing communications with the
			 Department of Homeland Security
					(1)In
			 generalSection 642 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is repealed.
					(2)Verification of
			 eligibility for Federal public benefitsSection 432 of the
			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1642) is repealed.
					(b)Elimination of
			 authority To permit State personnel To carry out immigration officer
			 functionsSection 287(g) (8 U.S.C. 1357(g)) is repealed.
				1403.Nonimmigrant
			 category for fashion models
				(a)Elimination of
			 H–1B classification for fashion modelsSection 101(a)(15)(H)(i)(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) is
			 amended—
					(1)by striking
			 or as a fashion model; and
					(2)by striking
			 or, in the case of a fashion model, is of distinguished merit and
			 ability.
					(b)New
			 classificationSection 101(a)(15)(O) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(O)) is amended—
					(1)in clause (iii),
			 by striking clause (i) or (ii) and inserting clause (i),
			 (ii), or (iii) and by redesignating clause (iii) as clause (iv);
			 and
					(2)by inserting after
			 clause (ii) the following new clause:
						
							(iii)is a fashion model who is of distinguished
				merit and ability and who is seeking to enter the United States temporarily to
				perform fashion modeling services that involve events or productions which have
				a distinguished reputation or that are performed for an organization or
				establishment that has a distinguished reputation for, or a record of,
				utilizing prominent modeling talent;
				or
							.
					(c)Effective date
			 and implementation
					(1)In
			 generalThe amendments made by this section shall take effect on
			 the date of the enactment of this Act.
					(2)Regulations,
			 guidelines, and precedentsThe regulations, guidelines, and
			 precedents in effect on the date of the enactment of this Act for the
			 adjudication of petitions for fashion models under section 101(a)(15)(H)(i)(b)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) shall be
			 applied to petitions for fashion model under section 101(a)(15)(O)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(O)(iii)), as added by
			 this section, except that the duration of status approvals shall be based on
			 regulations applicable to other occupations under section 101(a)(15)(O) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(O)).
					(3)ConstructionNothing
			 in this section, or the amendments made by this section, shall be construed as
			 preventing an alien who is a fashion model from obtaining nonimmigrant status
			 under section 101(a)(15)(O)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(O)(i)) if such alien is otherwise qualified for such status.
					(4)Treatment of
			 pending petitionsPetitions filed on behalf of fashion models
			 under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(H)(i)(b)) that are pending on the date of the enactment of
			 this Act shall be treated as if they had been filed under section
			 101(a)(15)(O)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(O)(iii)), as added by this section.
					(5)Visa validity
			 periodThe validity period for visas issued to beneficiaries of
			 petitions filed under section 101(a)(15)(O)(iii) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(O)(iii)) shall be for the full period of
			 approval notwithstanding the reciprocity validity periods that would otherwise
			 be applicable.
					
